Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 1 of 55
Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 2 of 55
Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 3 of 55
           Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 4 of 55


April 30, 2021
Declaration of Cody Wilson
Exhibit A
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page15ofof36
                                                                       55




                           FOR PUBLICATION

             UNITED STATES COURT OF APPEALS
                  FOR THE NINTH CIRCUIT


           STATE OF WASHINGTON; STATE OF           No. 20-35391
           CALIFORNIA; STATE OF COLORADO;
           STATE OF CONNECTICUT; STATE OF             D.C. No.
           DELAWARE; DISTRICT OF COLUMBIA;         2:20-cv-00111-
           STATE OF HAWAII; STATE OF                    RAJ
           ILLINOIS; STATE OF MAINE; STATE OF
           MARYLAND; COMMONWEALTH OF
           MASSACHUSETTS; STATE OF                   OPINION
           MICHIGAN; STATE OF MINNESOTA;
           STATE OF NEW JERSEY; STATE OF
           NEW YORK; STATE OF NORTH
           CAROLINA; STATE OF OREGON;
           COMMONWEALTH OF
           PENNSYLVANIA; STATE OF RHODE
           ISLAND; STATE OF VERMONT;
           COMMONWEALTH OF VIRGINIA;
           STATE OF NEW MEXICO; STATE OF
           WISCONSIN,
                           Plaintiffs-Appellees,

                            v.

           UNITED STATES DEPARTMENT OF
           STATE; ANTONY J. BLINKEN, in his
           official capacity as Secretary of
           State; DIRECTORATE OF DEFENSE
           TRADE CONTROLS; MIKE MILLER, in
           his official capacity as Deputy
           Assistant Secretary of State for
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page26ofof36
                                                                       55




          2    STATE OF WASHINGTON V. U.S. DEP’T OF STATE


           Defense Trade; SARAH HEIDEMA, in
           her official capacity as Director of
           Policy, Office of Defense Trade
           Controls Policy; UNITED STATES
           DEPARTMENT OF COMMERCE; GINA
           RAIMONDO, in her official capacity
           as Secretary of Commerce; BUREAU
           OF INDUSTRY AND SECURITY;
           MATTHEW S. BORMAN, in his official
           capacity as Acting Assistant
           Secretary of Commerce for Export
           Administration; CORDELL HULL,
                          Defendants-Appellants,

           NATIONAL SHOOTING SPORTS
           FOUNDATION, INC.; FREDRIC'S ARMS
           & SMITHS, LLC,
              Intervenor-Defendants-Appellees.

                 Appeal from the United States District Court
                   for the Western District of Washington
                  Richard A. Jones, District Judge, Presiding

                   Argued and Submitted January 11, 2021
                         San Francisco, California

                             Filed April 27, 2021
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page37ofof36
                                                                       55




                   STATE OF WASHINGTON V. U.S. DEP’T OF STATE                  3

          Before: Jay S. Bybee and Ryan D. Nelson, Circuit Judges,
                   and Robert H. Whaley, * District Judge.

                            Opinion by Judge R. Nelson;
                             Dissent by Judge Whaley


                                    SUMMARY **


                      Federal Rulemaking / Judicial Review

              The panel vacated the district court’s order that granted
          the motion of 22 states and the District of Columbia
          (“Plaintiffs”) to enjoin the U.S. Department of State
          (“DOS”)’s Final Rule removing 3D-printed guns and their
          associated files from the U.S. Munitions List.

               Under the International Security Assistance and Arms
          Export Control Act of 1976 (the “Control Act”) (codified at
          22 U.S.C. § 2778(a)(1)), Congress authorized the President
          to designate “defense articles” and regulate their import and
          export. When DOS designates an item as a defense article,
          it is placed on the U.S. Munitions List and regulated by the
          International Traffic in Arms Regulations (“ITAR”).
          Congress delegated to the President’s discretion the decision
          concerning when an item becomes a “defense article.” The
          Department of Commerce (“Commerce”) is empowered to
          regulate non-Munitions List items under the Export Control

              *
                The Honorable Robert H. Whaley, United States District Judge for
          the Eastern District of Washington, sitting by designation.
              **
                 This summary constitutes no part of the opinion of the court. It
          has been prepared by court staff for the convenience of the reader.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page48ofof36
                                                                       55




          4     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          Reform Act, and these items are placed on the Commerce
          Control List (“CCL”). Congress gave Commerce broad
          discretion in deciding which items to place on the CCL.

              On May 24, 2018, DOS proposed a rule removing 3D-
          printed-gun files from the Munitions List and regulation
          under ITAR, and placing them on the CCL, regulated by
          Commerce under the Export Administration Regulations
          instead. The same day, Commerce proposed its own rule
          expressly assuming regulatory jurisdiction over these items.
          Following notice and comments, DOS and Commerce,
          respectively, promulgated Final Rules on January 23, 2020.
          Pursuant to plaintiffs’ action challenging both Final Rules
          under the Administrative Procedure Act (“APA”), the
          district court preliminarily enjoined only the DOS Final
          Rule.

              The panel held that Congress expressly precluded
          judicial review of the relevant agency actions here.

              The panel first addressed the reviewability of the DOS
          Final Rule. The panel held that clear and convincing
          evidence demonstrated that § 2778(h) of the Control Act
          could only be read one way: Congress precluded judicial
          review of both the designation and undesignation of items as
          defense articles.

              The panel next addressed the reviewability of the
          Commerce Final Rule. The panel held that Congress not
          only barred APA challenges to Commerce’s Reform Act
          functions, it rendered them, in effect, judicially
          unreviewable. Because the APA’s § 702 did not apply to
          functions exercised under the Reform Act, federal sovereign
          immunity had not been waived, precluding judicial review
          of the plaintiffs’ challenge. The panel held that the district
          court erred by enjoining the DOS Final Rule in part for
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page59ofof36
                                                                       55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE            5

          perceived procedural deficiencies in the Commerce Final
          Rule.

              The panel held that because both the DOS and
          Commerce Final Rules were unreviewable, the plaintiffs had
          not demonstrated the requisite likelihood of success on the
          merits, and therefore, a preliminary injunction was not
          merited. The panel remanded with instructions to dismiss.

              Dissenting, District Judge Whaley would affirm the
          district court’s order granting plaintiffs’ request for a
          preliminary injunction. Judge Whaley disagreed with the
          majority’s holding which would allow the new regulatory
          system to escape appropriate oversight. He would affirm the
          district court’s determination that the plaintiffs have
          demonstrated a likelihood of success on the merits as to their
          claims that DOS’s Final Rule was arbitrary and capricious,
          and the district court’s finding that DOS failed to comply
          with the notice requirement under the APA before
          implementing its rule.


                                  COUNSEL

          Daniel Aguilar (argued) and Sharon Swingle, Appellate
          Staff, Civil Division, United States Department of Justice,
          Washington, D.C., for Defendants-Appellants.

          Brendan Selby (argued) and Kristin Beneski, Assistant
          Attorneys General; Jeffrey Rupert, Division Chief; Robert
          W. Ferguson, Attorney General; Office of the Attorney
          General, Seattle, Washington; Xavier Becerra, Attorney
          General; John W. Killeen, Deputy Attorney General; Office
          of the Attorney General, Sacramento, California; Philip J.
          Weiser, Attorney General; Grant T. Sullivan, Assistant
 Case:
Case   20-35391, 04/27/2021,
     1:18-cv-00637-RP        ID: 12087805,
                        Document           DktEntry:
                                   148-74 Filed      61-1, Page
                                                04/30/21   Page 610ofof3655




          6     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          Solicitor General; Office of the Attorney General, Denver,
          Colorado; William Tong, Attorney General; Maura Murphy
          Osborne, Assistant Attorney General; Kimberly Massicotte
          and Joseph Rubin; Office of the Attorney General, Hartford,
          Connecticut; Kathleen Jennings, Attorney General;
          Christian Douglas Wright, Director of Impact Litigation;
          Jillian A. Lazar, Deputy Attorney General; Office of the
          Attorney General, Wilmington, Delaware; Karl A. Racine,
          Attorney General; Jacqueline R. Bechara, Appellate
          Litigation Fellow; Office of the Solicitor General,
          Washington, D.C.; Clare E. Connors, Attorney General;
          Robert T. Nakatsuji, Deputy Attorney General; Office of the
          Attorney General, Honolulu, Hawaii; Kawme Raoul,
          Attorney General; Kathryn Hunt Muse, Deputy Chief,
          Public Interest Division; Darren Kinkead, Assistant
          Attorney General; Office of the Attorney General, Chicago,
          Illinois; Aaron M. Frey, Attorney General; Susan P. Herman,
          Chief Deputy Attorney General; Office of the Attorney
          General, Augusta, Maine; Brian E. Frosh, Attorney General;
          Jeffrey P. Dunlap and Steven M. Sullivan; Office of the
          Attorney General, Baltimore, Maryland; Maura Healey,
          Attorney General; Phoebe Fischer-Groban, Assistant
          Attorney General; Office of the Attorney General, Boston,
          Massachusetts; Dana Nessel, Attorney General; Joseph T.
          Froehlich, Assistant Attorney General; Office of the
          Attorney General, Lansing, Michigan; Keith Ellison,
          Attorney General; Jacob Campion, Assistant Attorney
          General; Office of the Attorney General, St. Paul,
          Minnesota; Gurbir S. Grewal, Attorney General; Jeremy M.
          Feigenbaum, State Solicitor; Office of the Attorney General,
          Trenton, New Jersey; Hector Balderas, Attorney General;
          Nicholas M. Sydow, Civil Appellate Chief; Office of the
          Attorney General, Albuquerque, New Mexico; Letitia
          James, Attorney General; Daniela Nogueira, Assistant
          Attorney General; Steven C. Wu, Deputy Solicitor General;
 Case:
Case   20-35391, 04/27/2021,
     1:18-cv-00637-RP        ID: 12087805,
                        Document           DktEntry:
                                   148-74 Filed      61-1, Page
                                                04/30/21   Page 711ofof3655




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE           7

          Office of the Attorney General, New York, New York;
          Joshua H. Stein, Attorney General; Sripriya Narasimhan,
          Deputy General Counsel; Department of Justice, Raleigh,
          North Carolina; Ellen F. Rosenblum, Attorney General;
          Carla Scott, Senior Assistant Attorney General; Office of the
          Attorney General, Portland, Oregon; Michael Kron, Special
          Counsel, Office of the Attorney General, Salem, Oregon;
          Joshua Shapiro, Attorney General; Jacob B. Boyer, Deputy
          Attorney General; Office of the Attorney General,
          Philadelphia, Pennsylvania; Peter F. Neronha, Attorney
          General; Justin J. Sullivan, Special Assistant Attorney
          General; Office of the Attorney General, Providence, Rhode
          Island; T.J. Donovan, Attorney General; Benjamin D.
          Battles, Solicitor General; Office of the Attorney General,
          Montpelier, Vermont; Mark R. Herring, Attorney General;
          Samuel T. Towell, Deputy Attorney General, Civil
          Litigation; Office of the Attorney General, Richmond,
          Virginia; Joshua L. Kaul, Attorney General; Brian P.
          Keenan, Assistant Attorney General; Department of Justice
          Madison, Wisconsin; for Plaintiffs-Appellees.

          Neal Kumar Katyal and Jo-Ann Tamila Sagar, Hogan
          Lovells US LLP, Washington, D.C., for Amicus Curiae
          Brady.
 Case:
Case   20-35391, 04/27/2021,
     1:18-cv-00637-RP        ID: 12087805,
                        Document           DktEntry:
                                   148-74 Filed      61-1, Page
                                                04/30/21   Page 812ofof3655




          8     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

                                   OPINION

          R. NELSON, Circuit Judge:

              The U.S. Department of State (“DOS”) and Department
          of Commerce appeal the district court’s order granting the
          motion of 22 states and the District of Columbia to enjoin
          DOS’s final rule removing 3D-printed guns and their
          associated files from the U.S. Munitions List. Because
          Congress expressly precluded review of the relevant agency
          actions here, we vacate the injunction and remand with
          instructions to dismiss.

                                        I

                                        A

              In 1976, Congress authorized the President to “designate
          those items which shall be considered defense articles” and
          “to promulgate regulations for the import and export of such
          articles.” International Security Assistance and Arms Export
          Control Act of 1976 (“Control Act”), Pub. L. No. 94-329,
          § 212(a)(1), 90 Stat. 729, 744 (codified at 22 U.S.C.
          § 2778(a)(1)). The President subsequently delegated his
          authority to the Secretary of State. Administration of Arms
          Export Controls, Exec. Order No. 11,958, 42 Fed. Reg.
          4,311 (Jan. 18, 1977); see also 22 C.F.R. § 120.1(a). In turn,
          DOS promulgated and updated the International Traffic in
          Arms Regulations (“ITAR”) to control the licensing, export,
          and import of defense articles. See generally 22 C.F.R.
          §§ 120–130. When DOS designates an item as a defense
          article, it is placed on the U.S. Munitions List (“Munitions
          List”) and regulated by the ITAR. 22 U.S.C. § 2778(a)(1).
          The ITAR also regulates a defense article’s associated
          technical data. 22 C.F.R. §§ 120.6, 120.10(a)(1), (4).
 Case:
Case   20-35391, 04/27/2021,
     1:18-cv-00637-RP        ID: 12087805,
                        Document           DktEntry:
                                   148-74 Filed      61-1, Page
                                                04/30/21   Page 913ofof3655




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE              9

              Congress did not define when an item qualifies as a
          “defense article.” Instead, it delegated this decision to the
          President. See 22 U.S.C. § 2778(f)(5)(C) (explaining a
          “defense article” is “an item designated by the President” as
          such); 22 C.F.R. § 120.6 (defining “[d]efense article” as
          “any item . . . designated in” the Munitions List by the
          President).    True, the President must exercise this
          designation authority “[i]n furtherance of world peace and
          the security and foreign policy of the United States.”
          22 U.S.C. § 2778(a)(1). But the point at which an item
          becomes a “defense article” is within the President’s sole
          discretion. Not surprisingly, some courts have historically
          rejected suits challenging designation decisions as
          nonjusticiable political questions. See, e.g., United States v.
          Martinez, 904 F.2d 601 (11th Cir. 1990).

               In 1981, Congress added a provision to the Control Act
          requiring the President to give notice to several
          congressional committees 30 days “before any item is
          removed from the Munitions List.” International Security
          and Development Cooperation Act of 1981, Pub. L. No. 97-
          113, § 107, 95 Stat. 1519, 1522 (codified as amended at 22
          U.S.C. § 2778(f)(1)). So long as the President provides this
          notice, whether to remove an item from the Munitions List
          is still within his discretion. See id.

              In 1989, Congress added an additional wrinkle at the
          heart of this appeal: “The designation . . . of items as defense
          articles . . . shall not be subject to judicial review.” Anti-
          Terrorism and Arms Export Amendments Act of 1989, Pub.
          L. No. 101-222, § 6, 103 Stat. 1892, 1899 (codified at 22
          U.S.C. § 2778(h)).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page10
                                                                 14ofof36
                                                                        55




          10       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

                                             B

              The Department of Commerce (“Commerce”) is
          empowered to regulate non-Munitions List items under the
          Export Control Reform Act (“Reform Act”). See 50 U.S.C.
          § 4801 et seq. These items are placed on the Commerce
          Control List (“CCL”), id. § 4813(a), subject to regulation
          under the Export Administration Regulations (“EAR”), 1 see
          generally 15 C.F.R. § 730 et seq. Congress similarly gave
          Commerce broad discretion in deciding which items to place
          on the CCL. Commerce must only use its authority to
          “further significantly the foreign policy of the United
          States,” “fulfill its declared international obligations,” and
          limit exports making a “significant contribution to the
          military potential of any other country” or “prov[ing]
          detrimental to . . . national security.” 50 U.S.C. § 4811(1).
          Congress also exempted Commerce’s “functions exercised
          under [the Reform Act]” from review under the
          Administrative Procedure Act (“APA”). Id. § 4821(a).

                                             C

               On May 24, 2018, DOS proposed a rule removing all
          “non-automatic and semi-automatic firearms to caliber .50
          . . . and all of the parts, components, accessories, and
          attachments specifically designed for those articles” from
          the Munitions List.        International Traffic in Arms
          Regulations: U.S. Munitions List Categories I, II, and III,
          83 Fed. Reg. 24,198, 24,198 (proposed May 24, 2018)
          (“DOS Proposed Rule”). The DOS Proposed Rule clarified
          that technical data would remain on the Munitions List only

               1
                Several important differences between the ITAR and EAR have
          motivated this lawsuit but are substantively irrelevant to the legal issue
          before us.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page11
                                                                 15ofof36
                                                                        55




                  STATE OF WASHINGTON V. U.S. DEP’T OF STATE                        11

          if “directly related to the defense articles” remaining on the
          Munitions List. Id. at 24,201. Because 3D-printed guns and
          their associated electronic files fell within Category I small-
          caliber firearms, DOS, in effect, proposed to remove 3D-
          printed-gun files from the Munitions List and regulation
          under the ITAR. 2 These and other removed items were to be
          placed on the CCL and regulated by Commerce under the
          EAR instead. Id. at 24,198. DOS also provided a 45-day
          comment period. 3

             The same day, Commerce proposed its own rule
          expressly assuming regulatory jurisdiction over those items
          removed from the Munitions List. Control of Firearms,

              2
                DOS proposed to remove the identified articles because they did
          not “provide the United States with a critical military or intelligence
          advantage.” 83 Fed. Reg. at 24,198. This “includ[ed] many items which
          are widely available in retail outlets in the United States and abroad.” Id.
          But DOS did not suggest that retail availability was the only justification
          for undesignating defense articles and associated technical data. See
          Dissent at 34–35.
              3
                 DOS stated it was not required to provide this comment period
          under the APA because of the foreign affairs exception. DOS Proposed
          Rule, 83 Fed. Reg. at 24,200. DOS has repeatedly maintained this
          position since 1954. See United States Munitions List; Enumeration of
          Arms, Ammunition and Implements of War Subject to Import and
          Export Controls, 19 Fed. Reg. 7,403, 7,405 (Nov. 17, 1954). In adopting
          the Control Act, Congress ratified DOS’s position. See Control Act,
          § 212(b)(2), 90 Stat. at 745 (affirming “[a]ll . . . regulations . . . entered
          into under section 414 of the Mutual Security Act of 1954 shall continue
          in full force and effect until modified, revoked, or superseded by
          appropriate authority”); NLRB v. Bell Aerospace Co. Div. of Textron,
          Inc., 416 U.S. 267, 275 (1974) (“[C]ongressional failure to revise or
          repeal the agency’s interpretation is persuasive evidence that the
          interpretation is the one intended by Congress.”). We do not reach
          whether the foreign affairs exception applies, however, because the DOS
          Final Rule is not subject to judicial review. See infra Part II.A.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page12
                                                                 16ofof36
                                                                        55




          12    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          Guns, Ammunition and Related Articles the President
          Determines No Longer Warrant Control Under the United
          States Munitions List, 83 Fed. Reg. 24,166 (proposed May
          24, 2018) (“Commerce Proposed Rule”). Commerce also
          provided a period of public comment. Id. at 24,177.

              During the Proposed Rules’ concurrent comment
          periods, many commentors expressed concerns that shifting
          3D-printed-gun files from the Munitions List to the CCL
          would impermissibly deregulate 3D-printed guns. The
          record is unclear how many commentors expressed these
          concerns. The district court in related litigation found
          “approximately 12% of the comments received in response”
          to the DOS Proposed Rule recognized the Rule’s impact on
          3D-printed-gun files and opposed removing them from the
          Munitions List. Washington v. U.S. Dep’t of State
          (Washington II), 420 F. Supp. 3d 1130, 1138 (W.D. Wash.
          2019). A search of the comment database suggests that this
          number may have been as high as 33 per cent. According to
          the complaint, significantly more comments were received
          after the comment periods closed. Regardless of the exact
          number of comments, interested members of the public were
          aware that the DOS and Commerce Proposed Rules would
          transfer regulatory jurisdiction over 3D-printed-gun files
          from the Munitions List to the CCL. See 5 U.S.C. § 553(c);
          Louis v. Dep’t of Labor, 419 F.3d 970, 975–76 (9th Cir.
          2005).

              DOS responded to these comments in its final rule,
          promulgated on January 23, 2020, explaining that the
          Commerce Final Rule would “sufficiently address the U.S.
          national security and foreign policy interests relevant to
          export controls.” International Traffic in Arms Regulations:
          U.S. Munitions List Categories I, II, and III, 85 Fed. Reg.
          3,819, 3,823 (Jan. 23, 2020) (“DOS Final Rule”); see also
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page13
                                                                 17ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE         13

          id. (noting national security interests would be protected
          given EAR amendments made in the Commerce Final Rule).
          Notably, the DOS Final and Proposed Rules were identical
          in every respect relevant to this appeal. Compare DOS
          Proposed Rule, 83 Fed. Reg. at 24,201–02, with DOS Final
          Rule, 85 Fed. Reg. at 3,830.

              That same day, Commerce promulgated its final rule.
          Control of Firearms, Guns, Ammunition and Related
          Articles the President Determines No Longer Warrant
          Control Under the United States Munitions List, 85 Fed.
          Reg. 4,136, 4,140 (Jan. 23, 2020) (“Commerce Final Rule”).
          Whereas the DOS Proposed and Final Rules were identical
          in all relevant respects, the Commerce Proposed and Final
          Rules were not. Originally, Commerce proposed no changes
          to the EAR as it believed then-existing EAR regulations
          “struck the appropriate approach in providing for national
          security and foreign policy control of firearms that would
          transfer to the CCL.” Id. at 4,141; see also Commerce
          Proposed Rule, 83 Fed. Reg. at 24,167 (explaining that
          “existing EAR concepts” would remain in place). But after
          considering commentors’ concerns, Commerce decided to
          add 15 C.F.R. § 734.7(c) to ensure that 3D-printed-gun files
          would remain regulated, even if posted online. Commerce
          Final Rule, 85 Fed. Reg. at 4,141–42; see also id. at 4,172–
          73 (codified at 15 C.F.R. § 734.7(c)). Commerce’s new
          substantive change, ultimately, is what undergirds the
          States’ claims against both agencies.

             The day the Final Rules were promulgated, 22 states and
          the District of Columbia (“States”) sued DOS and
          Commerce, claiming both Final Rules violated the APA and
          seeking to preliminarily and permanently enjoin their
          enforcement.      Washington v. U.S. Dep’t of State
          (Washington III), 443 F. Supp. 3d 1245, 1253 (W.D. Wash.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page14
                                                                 18ofof36
                                                                        55




          14     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          2020). The district court held the Final Rules were
          reviewable and the States had shown a likelihood of success
          on their APA claims. Id. at 1255–60. The district court
          primarily faulted the Commerce Final Rule for its procedural
          errors in adding § 734.7(c), e.g., id. at 1257, but
          preliminarily enjoined only the DOS Final Rule as it related
          to the transfer of 3D-printed-gun files, id. at 1262–63. DOS
          and Commerce appealed. 4

                                            II

              We review the grant of a preliminary injunction for an
          abuse of discretion, the underlying legal conclusions de
          novo, and factual findings for clear error. Am. Trucking
          Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th
          Cir. 2009). Questions of statutory interpretation are
          reviewed de novo. Id. Accordingly, whether Congress
          statutorily precluded judicial review of final agency action
          under 5 U.S.C. § 701(a)(1) is also reviewed de novo. See
          Hyatt v. Off. of Mgmt. & Budget, 908 F.3d 1165, 1170–72
          (9th Cir. 2018).

                                            III

              An individual “suffering legal wrong because of agency
          action” is entitled to judicial review under the APA. 5
          U.S.C. § 702. An agency’s action is unreviewable, however,
          if a “statute[] preclude[s] judicial review.” Id. § 701(a)(1).
          That said, the APA’s “basic presumption of judicial review”

               4
                 There is additional procedural history relevant to other issues
          raised on appeal. See Def. Distributed v. U.S. Dep’t of State, 838 F.3d
          451 (5th Cir. 2016); Washington II, 420 F. Supp. 3d 1130, dismissed as
          moot sub nom., Washington v. Def. Distributed, No. 20-35030, 2020 WL
          4332902, *1 (9th Cir. Jul. 21, 2020). Because we do not reach these
          issues, however, we do not detail these prior cases.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page15
                                                                 19ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE           15

          can only be overcome if there is “clear and convincing”
          evidence that Congress intended to preclude judicial review.
          Abbott Lab’ys v. Gardner, 387 U.S. 136, 140–41 (1967),
          abrogated on other grounds by Califano v. Sanders, 430
          U.S. 99 (1977). The texts of both the Control Act and
          Reform Act demonstrate Congress’s intent to preclude
          judicial review of both the DOS and Commerce Final Rules.

                                        A

               We first turn to the reviewability of the DOS Final Rule.
          The Control Act states: “The designation . . . of items as
          defense articles or defense services for purposes of this
          section shall not be subject to judicial review.” 22 U.S.C.
          § 2778(h). A plaintiff cannot challenge the government’s
          decision to designate items as defense articles. E.g.,
          Martinez, 904 F.2d at 601–03; United States v. Pulungan,
          569 F.3d 326, 326–28 (7th Cir. 2009); United States v. Roth,
          628 F.3d 827, 832 (6th Cir. 2011). That said, we are
          presented with a slightly different question: whether
          § 2778(h) bars judicial review of the decision to undesignate
          items as defense articles (i.e., remove them from the
          Munitions List). The district court relied on Washington v.
          U.S. Department of State (Washington I), 318 F. Supp. 3d
          1247, 1260 (W.D. Wash. 2018), which erroneously stated in
          passing that “Congress chose not to make unreviewable”
          “the removal of an item from the Munitions List.”
          Washington III, 443 F. Supp. 3d at 1255 (alteration adopted).
          But the original public meaning of § 2778(h) makes clear
          that the undesignation of an item as a defense article is also
          judicially unreviewable. See Wisc. Cent. Ltd. v. United
          States, 138 S. Ct. 2067, 2070 (2018) (“[O]ur job is to
          interpret the words consistent with their ordinary meaning
          . . . at the time Congress enacted the statute.” (citation
          omitted)).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page16
                                                                 20ofof36
                                                                        55




          16       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

              The phrase “designation . . . as defense articles” in
          § 2778(h) is substantively identical to the phrase in
          § 2778(a)(1) under which the President is authorized to
          “designate [items] . . . as defense articles.” Accordingly, we
          assume these same phrases “used in different parts of the
          same act are intended to have the same meaning,” unless
          context demonstrates otherwise. Taniguchi v. Kan Pac.
          Saipan, Ltd., 566 U.S. 560, 571 (2012) (citations and internal
          quotation marks omitted); Cherokee Nation v. Georgia, 30
          U.S. (5 Pet.) 1, 19 (1831) (“[T]he same words have not
          necessarily the same meaning attached to them when found
          in different parts of the same instrument: their meaning is
          controlled by context.”).

              The term “designate” in § 2778(a)(1) was originally
          understood to authorize both designations and
          undesignations. In 1976, Congress authorized the President
          to “designate” items as defense articles in § 2778(a)(1), but
          did not expressly authorize the President to undesignate, or
          remove, items from the Munitions List. See 22 U.S.C.
          § 2778(a)(1). Nonetheless, the President immediately
          thereafter delegated authority to the Secretary of State to
          make “[d]esignations, including changes in designations . . .
          of items or categories which shall be considered as defense
          articles.” See Administration of Arms Export Controls,
          Exec. Order No. 11,958, 42 Fed. Reg. 4,311 (Jan. 18, 1977)
          (emphasis added). From 1976 on, items were routinely
          designated and undesignated as defense articles. 5


               5
                See, e.g., 35 Fed. Reg. 19,994, 19,995 (Dec. 31, 1970)
          (“remov[ing] from the U.S. Munitions List” various items like “helium,
          JATO units, airfield matting, propollers used on reciprocating aircraft
          engines, [and] aircraft tires”); compare also 22 C.F.R. § 121.01,
          Category I(e) (1979) (designating “bayonets and specifically designed
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page17
                                                                 21ofof36
                                                                        55




                 STATE OF WASHINGTON V. U.S. DEP’T OF STATE                   17

              Congress’s later addition to the Control Act supports this
          reading as well. In 1980, Congress required the President to
          review the Munitions List and determine which items, “if
          any, should be removed from such List.” International
          Security and Development Cooperation Act of 1980, Pub. L.
          No. 96-533, § 108(a), 94 Stat. 3131, 3137. A year later,
          Congress modified this language slightly, requiring the
          President to “periodically review the items on the United
          States Munitions List” and provide 30-days’ notice to
          congressional committees “before any item is removed from
          the Munitions List.” Pub. L. No. 97-113, § 107, 95 Stat. at
          1522 (codified as amended at § 2778(f)(1)) (emphasis
          added).

              Despite recognizing the President’s power to remove
          items from the Munitions List, these amendments contain no
          language expressly granting the President that authority.
          Rather, Congress recognized what had always been implicit
          from § 2778(a)(1): the lesser power to undesignate is part
          and parcel of the greater power to designate. See id.; see also
          United States v. Hudson, 11 U.S. (7 Cranch) 32, 33 (1812)
          (finding Congress’s power to create federal courts includes
          the lesser power to restrict jurisdiction); Seila Law LLC v.
          CFPB, 140 S. Ct. 2183, 2211 (2020) (finding the President’s
          executive power “generally includes the ability to supervise
          and remove the agents who wield executive power in his
          stead.”).

             The dissent finds it “plausible” to assume that “the
          President’s power to remove articles from the Munitions List
          stems from § 2778(f) rather than § 2778(a).” Dissent at 28.

          components therefor” as defense articles), with Revision of the ITAR, 45
          Fed. Reg. 83,970, 83,971 (proposed Dec. 19, 1980) (proposing to remove
          bayonets from the Munitions List).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page18
                                                                 22ofof36
                                                                        55




          18    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          But neither the 1980 nor 1981 iterations of § 2778(f) contain
          language suggesting a delegation of power. The 1980
          amendment obligates the President to review the Munitions
          List “in order to determine which of such articles . . . , if any,
          should be removed”—no language authorizing the President
          to remove defense articles in the first place. See Pub. L. No.
          96-533, § 108(a), 94 Stat. at 3137. In the 1981 amendment,
          Congress omitted the word “removed” from the same phrase
          entirely. Instead, the President now must review Munitions
          List items “to determine what items, if any, no longer
          warrant export controls under this section.” See Pub. L. No.
          97-113, § 107, 95 Stat. at 1522. Only after discussing
          reporting requirements does § 2778(f) mention that the
          “report shall be submitted at least 30 days before any item is
          removed from the Munitions List.” Id. We reject the
          dissent’s assumption that Congress buried a delegation so
          foundational to the President’s Control Act authority in
          § 2778(f), as Congress “does not . . . hide elephants in
          mouseholes.” See Whitman v. Am. Trucking Ass’ns, 531
          U.S. 457, 468 (2001).

              Rather, the Control Act’s only plausible reading is that
          § 2778(a)(1) was originally understood to include both the
          authority to designate and undesignate. It thus follows that
          § 2778(h)’s use of the same phrase in the same way plainly
          means the same thing: designations include undesignations.
          See Taniguchi, 566 U.S. at 571.

              Nonetheless, the dissent finds Congress’s single mention
          of “removed” in § 2778(f) to mean that designations and
          removals were intended to be treated differently in
          § 2778(h). Dissent at 26–30. Removals are singled out in
          the congressional review context.          But relying on
          congressional reporting requirements to determine the scope
          of judicial review is at best questionable. See Guerrero v.
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page19
                                                                 23ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE           19

          Clinton, 157 F.3d 1190, 1196 (9th Cir. 1998) (clarifying
          “congressional reporting requirements are, and heretofore
          have been, a management tool employed by Congress for its
          own purposes” (citation omitted)); see also Dep’t of Com. v.
          New York, 139 S. Ct. 2551, 2602 (2019) (Alito, J.,
          concurring in part). Even if we relied on this distinction, it
          bolsters our conclusion: Congress distinguished removals in
          § 2778(f) for congressional review, but a few years later
          chose not to do so in § 2778(h) for judicial review. Instead,
          Congress used the same phrase in § 2778(a)(1) and
          § 2778(h) despite § 2778(f)’s intervening enactment.

              The dissent also incorrectly applies the canon of
          expressio unius est exclusio alterius. We agree generally
          “that all omissions from a statute should be understood as
          intentional exclusions.” Dissent at 28 (citing Wheeler v. City
          of Santa Clara, 894 F.3d 1046, 1054 (9th Cir. 2018)). This
          canon only applies, however, if “it is fair to suppose that
          Congress considered the unnamed possibility and meant to
          say no to it.” Marx v. Gen. Revenue Corp., 568 U.S. 371,
          381 (2013) (internal quotation marks and citation omitted).
          But it is not “fair to suppose” that Congress intended to
          exclude removal decisions from § 2778(h)’s scope when
          using a phrase previously used to encompass such decisions.
          If anything, we “expect[] Congress to have been explicit”
          when using the same term to mean different things.
          Gustafson v. Alloyd Co., 513 U.S. 561, 573 (1995). There is
          no explicit indication here, and thus the expressio unius
          canon does not apply.

              Because § 2778(f) does not delegate to the President
          authority to remove defense articles, this interpretation
          would also invalidate some of the President’s core and
          commonly understood functions under the Control Act. See
          Decker v. Nw. Env’t Def. Ctr., 568 U.S. 597, 623 (2013)
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page20
                                                                 24ofof36
                                                                        55




          20       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          (Scalia, J., concurring in part) (“Applying the interpretive
          presumption of validity . . . we are to prefer the meaning that
          preserves to the meaning that destroys.” (cleaned up)). If we
          assume § 2778(h) does not include undesignations, logically
          the same phrase in § 2778(a)(1) would not either. See
          Taniguchi, 566 U.S. at 571. Such an interpretation would
          suggest the President never had authority to do what has
          been done for decades without any whiff of congressional
          disapproval. Cf. Bell Aerospace, 416 U.S. at 275. We adopt
          the plainer reading: Congress authorized the President to
          designate and undesignate defense articles in § 2778(a), and
          it used the exact same meaning in § 2778(h).

                The States also contend § 2778(h) only shields from
          review decisions to place items on the Munitions List since
          only the designation of items “as defense articles” is
          judicially unreviewable. See 22 U.S.C. § 2778(h). Under
          the Control Act and the ITAR, designating an item “as a
          defense article” is, in effect, synonymous with placing an
          item on the Munitions List. See 22 U.S.C. § 2778(a)(1)
          (“The items so designated shall constitute the United States
          Munitions List.”); 22 C.F.R. § 121.1 (“In this part, articles
          . . . and related technical data are designated as defense
          articles . . . and constitute the U.S. Munitions List.”). But
          the same phrase—“as defense articles”—does not limit the
          meaning of “designate” in § 2778(a)(1). The States provide
          no reason why we should treat the same phrase in § 2778(h)
          any differently. 6 See Taniguchi, 566 U.S. at 571; Gustafson,
          513 U.S. at 573.


               6
                The States also cite legislative history in support of their argument.
          “But legislative history is not the law.” Epic Sys. Corp. v. Lewis, 138 S.
          Ct. 1612, 1631 (2018). Nor do we “inquire what the legislature meant;
          we ask only what the statute means.” Id. (alteration adopted) (citation
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page21
                                                                 25ofof36
                                                                        55




                 STATE OF WASHINGTON V. U.S. DEP’T OF STATE                      21

              At a more fundamental level, the States’ reliance on the
          phrase “as defense articles” misunderstands what actually
          happens when DOS removes an item from the Munitions
          List. The States argue that removing an item is akin to
          designating an item as something other than a defense
          article. But by removing an item from the Munitions List,
          DOS only undesignates the defense article and no longer
          regulates it—DOS does not re-designate an item as a non-
          defense article or place it on some alternative list. Put
          differently, when removing items from the Munitions List,
          DOS merely removes those items’ designations “as defense
          articles.” Thus, § 2778(h) textually remains in full force.

                The dissent attempts to cabin our analysis as “[a]t best
          . . . a plausible account for how to interpret the statute.”
          Dissent at 30. But the dissent does not offer a plausible
          counter-reading of § 2778(h). Adopting the dissent’s
          position would “unreasonably” give the same phrase “two
          different meanings in the same section of the statute,” see
          Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980); find a
          foundational delegation implicitly buried in a congressional

          and internal quotation marks omitted). And as the States admit in their
          brief, “because the plain language of Section 2778(h) is clear and precise,
          it is unnecessary to consult legislative history.” Regardless, the
          legislative history relied upon is ambiguous at best. Compare 135 Cong.
          Rec. 31,346 (1989) (explaining § 2778(h) was added to ensure the
          agencies themselves should settle “whether an item should be on the
          Munitions List or the Commodity Control List,” suggesting both
          designations and undesignations were intended to be judicially
          unreviewable (emphasis added)), with 135 Cong. Rec. H-9,626 (daily ed.
          Nov. 21, 1989) (statement of Rep. Dante Fascell) (noting the addition of
          § 2778(h) “concerns the judicial review procedures for placing items on
          the Munitions List.” (emphasis added)). More importantly, this history
          contains no indication that the terms “designation” or “as defense
          articles” were intended to hold different meanings in § 2778(a)(1) and
          § 2778(h).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page22
                                                                 26ofof36
                                                                        55




          22       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          review provision, see Am. Trucking Ass’ns, 531 U.S. at 468;
          and invalidate a basic and commonly understood authority
          of the President under the Control Act, see Decker, 568 U.S.
          at 623 (Scalia, J., concurring in part). 7 Absent other
          plausible readings, clear and convincing evidence
          demonstrates that § 2778(h) can only be read in one way:
          Congress precluded judicial review of both the designation
          and undesignation of items as defense articles. 8

                                             B

              We next turn to the reviewability of the Commerce Final
          Rule. The Reform Act states: “[T]he functions exercised
          under [the Reform Act] shall not be subject to sections 551,
          553 through 559, and 701 through 706 of Title 5.” 50 U.S.C.
          § 4821(a). As applied here, this provision is clear and

               7
                 The dissent also provides “additional reasons” for why Congress
          may have wanted to treat judicial review of removals and designations
          differently. Dissent at 29. Congress may decide to codify these policy
          considerations in the future. But § 2778(h) as currently written does not
          reflect them.       Ambiguity cannot be created by non-textual
          considerations. See Carcieri v. Salazar, 555 U.S. 379, 387 (“[W]e must
          apply the statute according to its terms.” (citations omitted)).
               8
                 DOS and Commerce contend Congress has exclusive review of
          removal actions because of the congressional reporting provision in
          § 2778(f). The D.C. Circuit has rejected the argument that such
          congressional reporting requirements inferably preclude judicial review.
          Armstrong v. Bush, 924 F.2d 282, 291–92 (D.C. Cir. 1991). We reject
          the agencies’ argument for the same reasons. Given the different nature
          of provisions creating congressional review and provisions barring
          judicial review, see Guerrero, 157 F.3d at 1196, the enactment of a
          congressional reporting requirement is insufficient to demonstrate “clear
          and convincing” evidence of an intent to bar judicial review. See Abbott
          Lab’ys, 387 U.S. at 141 (“The right to review is too important to be
          excluded on such slender and indeterminate evidence of legislative
          intent.”).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page23
                                                                 27ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE         23

          unambiguous: the Commerce Final Rule amended the EAR
          pursuant to the Reform Act; therefore the Rule is not
          reviewable under the APA. See Commerce Final Rule, 85
          Fed. Reg. at 4,169 (“[The Reform Act] provides the legal
          basis for [Commerce]’s principal authorities and serves as
          the authority under which [Commerce] issues this rule.”).

              The district court recognized as much, noting the
          “Commerce Rule, when viewed in isolation, appears to fall
          within [§ 4821(a)’s] exemption.” Washington III, 443 F.
          Supp. 3d at 1255. Nonetheless, the district court believed,
          without citation to authority, it could review the Commerce
          Final Rule because it was promulgated in conjunction with
          the DOS Final Rule. Id. at 1255–56. Even assuming the
          DOS Final Rule was reviewable (it is not), this theory of
          review goes beyond established principles of delegated
          authority and agency action. “[A]n agency literally has no
          power to act . . . unless and until Congress confers power
          upon it.” See La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355,
          374 (1986). Accordingly, Commerce could have only acted
          pursuant to its delegated authority under the Reform Act in
          promulgating its Final Rule. And because Commerce
          engaged in “functions exercised under” the Reform Act, the
          Reform Act expressly bars APA challenges, regardless of
          joint agency efforts.

              Congress not only barred APA challenges to
          Commerce’s Reform Act functions; it rendered them, in
          effect, judicially unreviewable. The federal government
          cannot be sued unless it first waives sovereign immunity.
          Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 412 (1821)
          (“The universally received opinion is, that no suit can be
          commenced or prosecuted against the United States . . . .”);
          see also Federalist No. 81 (Alexander Hamilton) (“It is
          inherent in the nature of sovereignty not to be amendable to
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page24
                                                                 28ofof36
                                                                        55




          24       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          the suit of an individual without its consent.” (emphasis
          omitted)). And the APA is, foremost, a waiver of sovereign
          immunity to allow private litigants to challenge agency
          action. 5 U.S.C. § 702; Ramos v. Wolf, 975 F.3d 872, 900
          (9th Cir. 2020) (R. Nelson, J., concurring). But because
          § 702 does not apply to “functions exercised under” the
          Reform Act, 50 U.S.C. § 4821(a), federal sovereign
          immunity has not been waived, precluding judicial review of
          the States’ challenge.

               The dissent would hold that the bar on APA review under
          the Reform Act is irrelevant to this appeal given that the
          district court only enjoined the DOS Final Rule. Dissent
          at 30–31. We agree that the district court could have taken
          judicial notice of Commerce’s Proposed and Final Rules.
          See United States v. Woods, 335 F.3d 993, 1001 (9th Cir.
          2003). This is especially true given DOS considered
          Commerce’s Final Rule when making the decision to
          remove 3D-printed-gun files from the Munitions List. See
          DOS Final Rule, 85 Fed. Reg. at 3,823. But contrary to the
          dissent’s assertion, Dissent at 30, the district court did more
          than take judicial notice. Like the dissent, the district court
          never acknowledged that the DOS Proposed and Final Rules
          were identical in every substantive respect—DOS did what
          it said it would do. Instead, the district court grounded its
          substantive APA review in part on perceived procedural
          defects of the Commerce Final Rule, especially Commerce’s
          “out of left field” decision to include § 734.7(c) in its final
          rule. 9


               9
                See Washington III, 443 F. Supp. 3d at 1257 (finding “neither
          agency gave any indication that a specific regulation would apply to the
          online dissemination of 3-D gun files”); id. at 1257 n.3 (noting
          “Commerce all but acknowledges [the fact that its Final Rule was
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page25
                                                                 29ofof36
                                                                        55




                 STATE OF WASHINGTON V. U.S. DEP’T OF STATE                       25

              Accordingly, the district court also erred by enjoining the
          DOS Final Rule in part for perceived procedural deficiencies
          in the Commerce Final Rule.

                                              C

              Because both the DOS and Commerce Final Rules are
          unreviewable, the States have not demonstrated the requisite
          likelihood of success on the merits. See Winter v. Nat. Res.
          Def. Council, Inc., 555 U.S. 7, 20 (2008). Absent this
          showing, we need not address the other preliminary
          injunction factors. Glob. Horizons, Inc. v. U.S. Dep’t of
          Labor, 510 F.3d 1054, 1058 (9th Cir. 2007).

                                              IV

              Congress expressly barred judicial review of
          designations and undesignations of defense articles under
          the Control Act and of any functions exercised under the
          Reform Act. Accordingly, the district court erred in
          reviewing the DOS and Commerce Final Rules, and its
          injunction is therefore contrary to law.

             VACATED and REMANDED with instructions to
          dismiss.



          deficient] in the notice of final rulemaking”); id. at 1257 (criticizing the
          notice of proposed rulemaking processes as the Proposed Commerce
          Rule only referenced “existing EAR concepts of jurisdictions and
          controls”); id. (criticizing the Commerce Rule’s change in jurisdiction as
          “com[ing] out of left field”); id. at 1258 (finding the States likely to
          succeed on the merits as they “had no opportunity to comment on a
          scheme that applies specifically to 3-D files, including the potential
          public safety implications that would occur from implementing the Final
          Rules in their current form”).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page26
                                                                 30ofof36
                                                                        55




          WHALEY, District Judge, dissenting:

              This case concerns the regulatory authority over 3D-
          printed gun files (hereinafter “3D gun files”), which can be
          used to produce undetectable, untraceable, and deadly
          weapons. During prior litigation, the U.S. Department of
          State (“DOS”) argued that the proliferation of this
          technology could provide terrorist and criminal
          organizations with access to dangerous firearms, contribute
          to armed conflict and terrorist or criminal acts, and
          undermine global export control and non-proliferation
          regimes. However, DOS abruptly changed course in 2018,
          transferring its regulatory authority over 3D gun files to the
          Department of Commerce (“Commerce”). The States and
          amicus argue that this new regime contains substantial
          loopholes that would allow for the widespread proliferation
          of this dangerous technology.

             I disagree with the majority’s holding which allows this
          new regulatory system to escape appropriate oversight.
          Therefore, I respectfully dissent.

                                        I.

              The majority’s conclusion that DOS’s final rule is
          unreviewable flows from DOS’s argument that
          “designation” in 22 U.S.C. §§ 2778(a)(1) & 2778(h) must
          hold the same meaning, and the majority speculates that the
          phrase “designate . . . as defense articles” in § 2778(a)(1)
          was originally understood to authorize designations and
          removals. Majority Op. at 16. In support of this position,
          the majority points to 22 U.S.C. § 2778(f), which reads,
          “The President may not remove any item from the Munitions
          List until 30 days after the date on which the President has
          provided notice of the proposed removal to [Congress] . . . .”
          The majority interprets this to mean that when Congress
          created the 30-day notice period for removal actions from
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page27
                                                                 31ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE              27

          the Munitions List, it must have assumed that the President
          already had this removal power.

              “[O]nly upon a showing of clear and convincing
          evidence of a contrary legislative intent should the courts
          restrict access to judicial review.” Abbott Labs. v. Gardner,
          387 U.S. 136, 141 (1967) (citation and internal quotation
          marks omitted)), abrogated on other grounds by Califano v.
          Sanders, 430 U.S. 99 (1977). Although the majority
          contends that its interpretation of the statute meets this “clear
          and convincing” standard, a more plausible interpretation of
          § 2778(f) is that through the addition of this provision,
          Congress intended to treat designations and removals
          separately. Under the plain language of the amendment,
          § 2778(f) could likely be read as singling out “removal” as a
          distinct power, and then subjecting it to congressional
          oversight. Following this reasoning, the addition of
          § 2778(f) in 1981 evinces Congress’s intent to separate
          designation from removal, and then to distinguish between
          these processes. Accordingly, Congress’s later amendment
          in 1989 barring judicial review was therefore intended to
          render only “designation” actions unreviewable, while
          leaving removal decisions subject to judicial review. This
          interpretation follows the well-established canon of statutory
          interpretation that Congress’s use of different terms
          demonstrates a difference in meaning. See Henson v.
          Santander Consumer USA Inc., 137 S. Ct. 1718, 1723 (2017)
          (“[W]hen we’re engaged in the business of interpreting
          statutes we presume differences in language . . . convey
          differences in meaning.”); Spencer Enters., Inc. v. United
          States, 345 F.3d 683, 689 (9th Cir. 2003) (“[W]e must
          assume that this difference in language is legally
          significant.”).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page28
                                                                 32ofof36
                                                                        55




          28    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

              Because it is plausible to interpret § 2778(f) as
          separating removals from designations, the majority’s
          subsequent reasons for precluding judicial review over
          DOS’s final rule are unavailing. For instance, the majority
          contends that the States’ interpretation would invalidate core
          and commonly understood presidential functions by
          implying that the President never had the authority to
          remove defense articles from the Munitions List. However,
          to the extent the President had the implicit authority to
          remove items from the Munitions List when § 2778(a) was
          enacted in 1976, the addition of § 2778(f) shortly thereafter
          clarified that the President’s removal power was separate
          from its designation power and was subject to congressional
          oversight. Under this interpretation, the President’s power
          to remove articles from the Munitions List stems from
          § 2778(f) rather than § 2778(a).

              Likewise, the majority disregards the States’ argument
          under the canon of expressio unius est exclusio alterius,
          which presumes that all omissions from a statute should be
          understood as intentional exclusions, see Wheeler v. City of
          Santa Clara, 894 F.3d 1046, 1054 (9th Cir. 2018), because
          the majority finds no basis to infer an intention by Congress
          to separate designations from removals. However, if
          Congress intended to separate removals from designations
          following the addition of § 2778(f) in 1981, then this would
          support the States’ contention that when Congress enacted
          § 2778(h), it could have expressly barred judicial review
          over removal decisions but declined to do so. See Anti-
          Terrorism and Arms Export Amendments Act of 1989, Pub.
          L. No. 101-222, § 6, 103 Stat. 1892, 1899; NLRB v. SW
          General, Inc., 137 S. Ct. 929, 940 (2017) (application of the
          expressio unius canon depends on context and will apply
          only when “circumstances support[] a sensible inference that
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page29
                                                                 33ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE              29

          the term left out must have been meant to be excluded.”
          (citation and internal quotation marks omitted)).

              There are additional reasons to infer that Congress
          intended to distinguish between designation and removal
          actions. The lack of judicial oversight over designations
          means that the President’s decision over which weapons to
          regulate is wholly discretionary, 22 U.S.C. § 2778(h), and
          thus individual complainants cannot avoid regulation
          through litigation. In contrast, judicial review over the
          removal of items from the Munitions Lists would prevent
          deregulation that is arbitrary or otherwise unlawful.
          Precluding judicial review over designations but not
          removals would therefore align with Congress’s decision to
          provide a congressional check over removals from the
          Munitions List but not designations. In other words,
          § 2778(f) and § 2778(h) when read together indicate
          Congress’s intent to err on the side of regulation, making
          designations discretionary and subjecting removals to
          procedural safeguards. This interpretation could be viewed
          as advancing the statute’s objective to further “world peace
          and the security and foreign policy of the United States . . . .”
          22 U.S.C. § 2778(a)(1). Thus, the full context of the statute
          and its purpose support precluding judicial review over
          designation decisions but not removals. See Rojas v. Fed.
          Aviation Admin., 989 F.3d 666, 672–73 (9th Cir. 2021) (en
          banc) (“[A]s is always true when interpreting statutes,
          statutory context and purpose matter . . .”).

              Given these considerations, contrary to the majority’s
          position, Congress’s intention to preclude judicial review
          over the President’s decision to remove items from the
          Munitions List is not clear and convincing. See Abbott
          Labs., 387 U.S. at 140–41 (restricting access to judicial
          review over agency action requires clear and convincing
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page30
                                                                 34ofof36
                                                                        55




          30    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          evidence of a contrary legislative intent). At best, the
          majority has presented a plausible account for how to the
          interpret the statute, but that is not enough. The counter
          interpretation is just as plausible, and this ambiguity allowed
          the district court to exercise judicial review in this case. See
          Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140
          S. Ct. 1891, 1905 (2020) (Administrative Procedures Act
          establishes a basic presumption of judicial review over
          agency action); ANA Int’l, Inc. v. Way, 393 F.3d 886, 891
          (9th Cir. 2004) (explaining that “as a matter of the
          interpretive enterprise itself, the narrower construction of a
          jurisdiction-stripping provision is favored over the broader
          one.”).

                                        II.

              As to Commerce’s final rule, I agree with the majority
          that this rule is unreviewable pursuant to 50 U.S.C.
          § 4821(a). However, the district court did not “review”
          Commerce’s final rule. Instead, it concluded that DOS’s
          final rule was unlawful, and then enjoined DOS’s final rule
          from implementation or enforcement. Commerce’s final
          rule, in comparison, was left untouched.

               Although the district court considered the contents of
          Commerce’s final rule in its review of DOS’s final rule, this
          was appropriate given the statutory framework at issue in
          this case. In DOS’s final rule, DOS stated that it was
          transferring its regulatory authority to Commerce and
          expressly invoked Commerce’s final rule. See International
          Traffic in Arms Regulations: U.S. Munitions List Categories
          I, II, and III [hereinafter “ITAR”], 85 Fed. Reg. 3,819, 3,823
          (Dep’t of State Jan. 23, 2020). DOS even explained that
          transferring jurisdiction to regulate certain 3D gun files to
          Commerce was justified because Commerce’s
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page31
                                                                 35ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE          31

                 controls on technology and software for
                 firearms previously controlled in [Munitions
                 List] Category I(a)—and for all other items
                 this rule removes from the [Munitions
                 List]—sufficiently address the U.S. national
                 security and foreign policy interests relevant
                 to export controls. In sum, while Commerce
                 controls over such items and technology and
                 software are appropriate, continued inclusion
                 of them on the [Munitions List] is not.

          Id.

                Not only was it appropriate for the district court to
          consider Commerce’s final rule in the analysis, but to ignore
          it would undoubtedly lead to the conclusion that DOS’s final
          rule is arbitrary and capricious. Agency action is arbitrary
          and capricious if the agency fails to explain or acknowledge
          a change in policy. See FCC v. Fox Television Stations, Inc.,
          556 U.S. 502, 515 (2009) (explaining that an agency must
          “provide [a] reasoned explanation for its action . . . [and]
          may not, for example, depart from a prior policy sub silentio
          . . .”). Considered in isolation, DOS’s final rule removes
          certain 3D gun files from the Munitions List and does not
          provide for any replacement regulatory controls. See
          generally ITAR, 85 Fed. Reg. at 3,819–33. So absent
          Commerce’s final rule, the subject 3D gun files would
          become completely unregulated, a clear change in DOS
          policy that would be arbitrary and capricious.

                                      III.

              As to the remaining bases raised by the parties in this
          appeal, I agree with the district court’s disposition. In
          particular, I would affirm the district court’s determination
          that the States have demonstrated a likelihood of success on
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page32
                                                                 36ofof36
                                                                        55




          32    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          the merits as to their claims that DOS’s final rule is arbitrary
          and capricious, and the district court’s finding that DOS
          failed to comply with the notice requirement under the APA
          before implementing its rule.

              The rulemaking at issue in this case must be considered
          in the context of DOS’s prior litigation and eventual
          settlement with Defense Distributed, a private company
          intent on publishing 3D gun files on the internet. See Def.
          Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 686–
          87 (W.D. Tex. 2015). In defending the lawsuit, DOS
          contended that Defense Distributed’s files could be used to
          create “virtually undetectable” firearms that presented a
          “serious risk of acts of violence,” specifically that the
          “proposed export of undetectable firearms technology could
          be used in an assassination, for the manufacture of spare
          parts by embargoed nations, terrorist groups, or guerrilla
          groups, or to compromise aviation security overseas in a
          manner specifically directed at U.S. persons.”

              The district court denied Defense Distributed’s motion
          for a preliminary injunction, and the Fifth Circuit affirmed.
          See Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451,
          458–61 (5th Cir. 2016). The Fifth Circuit determined that
          “[DOS’s] stated interest in preventing foreign nationals—
          including all manner of enemies of this country—from
          obtaining technical data on how to produce weapons and
          weapon parts is not merely tangentially related to national
          defense and national security; it lies squarely within that
          interest.” Id. at 458. The Fifth Circuit subsequently denied
          rehearing the case en banc, Def. Distributed v. U.S. Dep’t of
          State, 865 F.3d 211, 212 (5th Cir. 2017), and the Supreme
          Court declined to review the case, Def. Distributed v. Dep’t
          of State, 138 S. Ct. 638 (2018).
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page33
                                                                 37ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE             33

              After the denial of certiorari, DOS suddenly and secretly
          changed course. DOS settled with Defense Distributed and
          agreed to initiate rulemaking that would remove Defense
          Distributed’s 3D gun files from the Munitions List.
          According to an expert declaration provided by the States in
          the present case, the terms of the settlement permitting the
          export of Defense Distributed’s 3D gun files could lead to
          the proliferation of untraceable “ghost guns.” This potential
          increase in the accessibility of “ghost guns” presents a
          serious threat to public safety, as “ghost guns” have already
          been linked to multiple mass shootings in the United States.
          Despite the threat to public safety posed by the settlement,
          the terms of the settlement were not publicly disclosed until
          after the comment period on DOS’s proposed rule had
          ended.

               This history between DOS and Defense Distributed
          demonstrates both the arbitrariness and capriciousness of
          DOS’s final rule and the lack of adequate notice. First, with
          regard to the arbitrary and capricious standard, DOS argued
          to this Court that its final rule was simply the result of a
          “decade-long effort to revise the Munitions List,” and that
          DOS’s position on regulating 3D gun files has never
          changed. Yet the terms of the settlement belie that assertion,
          as it appears that DOS’s settlement with Defense Distributed
          was the driving force behind DOS’s rulemaking. On this
          record, it is difficult to view DOS’s final rule as anything but
          a change in policy, since that is what the settlement required.
          See Int’l Rehab. Sciences Inc. v. Sebelius, 688 F.3d 994,
          1001 (9th Cir. 2012) (explaining when an unexplained
          agency inconsistency can lead to a finding that the agency
          acted arbitrarily).

              Furthermore, it appears that DOS deliberately kept its
          settlement with Defense Distributed a secret. According to
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page34
                                                                 38ofof36
                                                                        55




          34    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          the States’ allegations, Defense Distributed and DOS
          finalized their settlement agreement in April 2018, DOS and
          Commerce filed their notices of proposed rulemaking on
          May 24, 2018, and then the notice-and-comment period
          closed on July 9, 2018. Around 3,000 comments were
          received during the comment period, only a small fraction of
          which pertained to 3D gun files.

              However, rather than announcing the settlement that
          compelled this proposed rulemaking, DOS delayed making
          the settlement public until after the comment period closed.
          Neither at oral argument nor in its briefing to this Court has
          DOS explained that delay. And once the settlement did
          become public a few weeks after the comment period had
          ended, the federal government received over 106,000 emails
          from concerned members of the public regarding the
          deregulation of 3D gun files. This outpouring of public
          comments after the terms of the settlement came to light
          indicates that an ordinary interested member of the public
          likely did not understand that the proposed rules implicated
          the regulation of 3D gun files. See Nat. Res. Def. Council v.
          EPA, 279 F.3d 1180, 1187 (9th Cir. 2002) (adequate notice
          depends on whether interested parties reasonably could have
          anticipated the final rulemaking from the proposed rule.).

               Further, the language of DOS’s proposed rule obscured
          its true intent to deregulate 3D gun files, as was required
          under the settlement. See Louis v. U.S. Dep’t of Labor, 419
          F.3d 970, 975–76 (9th Cir. 2005) (explaining that even if
          “each of the components . . . are technically present” in the
          proposed rule, notice is still deficient if it “obscures the
          intent of the agency” such that it would allow “potentially
          controversial subject matter . . . to go unnoticed buried deep
          in a non-controversial publication.”). For instance, although
          DOS’s proposed rule generally refers to “technical data,” it
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page35
                                                                 39ofof36
                                                                        55




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE           35

          never mentions “3D gun files” or any of the other terms used
          to describe this technology, even though the settlement
          agreement specifically required rulemaking that would
          exclude such items from the Munitions List.                See
          International Traffic in Arms Regulations: U.S. Munitions
          List Categories I, II, and III [hereinafter “Proposed Rule”],
          83 Fed. Reg. 24,198, 24,201 (Dep’t of State May 24, 2018).
          Additionally, rather than being transparent about the
          connection between the settlement and the proposed
          rulemaking, DOS’s proposed rule stated only that small-
          caliber firearms were being removed from the Munitions
          List because they did not “provide the United States with a
          critical military or intelligence advantage,” primarily
          because they are “widely available in retail outlets in the
          United States and abroad.” Proposed Rule, 83 Fed. Reg. at
          24,198. Yet this stated rationale clearly did not apply to the
          3D gun files that were the subject of the settlement, as these
          files were not widely available in retail outlets.

              On a fundamental level, I question DOS’s candor in this
          case. DOS has never explained why, after securing several
          victories in the litigation with Defense Distributed, it
          decided to settle and agreed to permit the export of 3D gun
          files, even though DOS had argued that the export of these
          files would irreparably harm the United States’ national
          security interests. It also appears that DOS deliberately hid
          the settlement from the public until after the comment period
          had closed, as DOS’s proposed rule never mentions “3D gun
          files” and instead misleadingly stated that the rule was aimed
          at munitions that were already widely available at retail
          establishments. Given this lack of explanation about the
          settlement and the failure to publicly disclose the settlement
          until after the notice-and-comment period had ended, the
          States were likely to succeed in showing that DOS’s final
 Case:1:18-cv-00637-RP
Case   20-35391, 04/27/2021, ID: 12087805,
                        Document   148-74 DktEntry:  61-1, Page
                                           Filed 04/30/21   Page36
                                                                 40ofof36
                                                                        55




          36   STATE OF WASHINGTON V. U.S. DEP’T OF STATE

          rule was arbitrary and capricious and violated the APA’s
          notice-and-comment requirements.

              For these reasons, I would affirm the district court’s
          order granting the States’ request for a preliminary
          injunction.
          Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 41 of 55

April 30, 2021
Declaration of Cody Wilson
Exhibit B
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 42 of 55

                                                        General Docket
                                       United States Court of Appeals for the Ninth Circuit

Court of Appeals Docket #: 20-35391                                                                           Docketed: 05/06/2020
Nature of Suit: 2899 Other Statutes - APA Review/Appeal                                                        Termed: 04/27/2021
State of Washington, et al v. U.S. Dept. of State, et al
Appeal From: U.S. District Court for Western Washington, Seattle
Fee Status: USA - No Fee Req

Case Type Information:
  1) civil
  2) united states
  3) null

Originating Court Information:
   District: 0981-2 : 2:20-cv-00111-RAJ
   Court Reporter: Nancy Lynn Bauer, Official Court Reporter
   Trial Judge: Richard A. Jones, District Judge
   Date Filed: 01/23/2020
   Date Order/Judgment:                Date Order/Judgment EOD:                  Date NOA Filed:           Date Rec'd COA:
   03/06/2020                          03/06/2020                                05/05/2020                05/05/2020

Prior Cases:
   None

Current Cases:
  None



STATE OF WASHINGTON                                                Kristin Beneski, Attorney
          Plaintiff - Appellee,                                    Direct: 206-464-7459
                                                                   [COR LD NTC Dep State Aty Gen]
                                                                   AGWA - OFFICE OF THE WASHINGTON ATTORNEY GENERAL
                                                                   (SEATTLE)
                                                                   800 Fifth Avenue
                                                                   Suite 2000
                                                                   Seattle, WA 98104-3188

                                                                   Jeffrey George Rupert, Attorney
                                                                   Direct: 206-389-2116
                                                                   [COR LD NTC Dep State Aty Gen]
                                                                   AGWA - OFFICE OF THE WASHINGTON ATTORNEY GENERAL
                                                                   (SEATTLE)
                                                                   800 Fifth Avenue
                                                                   Suite 2000
                                                                   Seattle, WA 98104-3188

                                                                   Brendan Selby, ASATG
                                                                   Direct: 206-254-4270
                                                                   [COR NTC Dep State Aty Gen]
                                                                   AGWA - OFFICE OF THE WASHINGTON ATTORNEY GENERAL
                                                                   (SEATTLE)
                                                                   800 Fifth Avenue
                                                                   Suite 2000
                                                                   Seattle, WA 98104-3188

STATE OF CALIFORNIA                                                Kristin Beneski, Attorney
          Plaintiff - Appellee,                                    Direct: 206-464-7459
                                                                   [COR LD NTC Dep State Aty Gen]
                                                                   (see above)

                                                                   John W. Killeen, Esquire, Attorney
                                                                   [COR LD NTC Dep State Aty Gen]
                                                                   AGCA-Office of the California Attorney General
                                                                   1300 I Street
                                                                   Suite 125
                                                                   Sacramento, CA 95814

STATE OF COLORADO                                                  Kristin Beneski, Attorney
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 43 of 55
             Plaintiff - Appellee,                Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Grant T. Sullivan, Assistant Solicitor General
                                                  Direct: 720-508-6349
                                                  [COR LD NTC Dep State Aty Gen]
                                                  Colorado Department of Law
                                                  6th Floor
                                                  1300 Broadway
                                                  Denver, CO 80203

STATE OF CONNECTICUT                              Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

STATE OF DELAWARE                                 Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Christian Douglas Wright
                                                  Direct: 302-577-8944
                                                  [COR LD NTC Dep State Aty Gen]
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  Department of Justice
                                                  820 N. French Street
                                                  Wilmington, DE 19801

DISTRICT OF COLUMBIA                              Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Loren L. AliKhan, Deputy Solicitor General
                                                  Direct: 202-727-6287
                                                  [COR NTC Dep State Aty Gen]
                                                  Office of the Attorney General
                                                  Office of the Solicitor General
                                                  400 6th Street, NW
                                                  Suite 8100
                                                  Washington, DC 20001

STATE OF HAWAII                                   Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Robert Tadao Nakatsuji, Esquire
                                                  [COR LD NTC Dep State Aty Gen]
                                                  AGHI - OFFICE OF THE HAWAII ATTORNEY GENERAL
                                                  Firm: 808-568-1180
                                                  425 Queen Street
                                                  Honolulu, HI 96813

STATE OF ILLINOIS                                 Kristin Beneski, Attorney
           Plaintiff - Appellee,                  Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Darren Bernens Kinkead
                                                  Direct: 312-814-5700
                                                  [COR LD NTC Dep State Aty Gen]
                                                  Office of the Illinois Attorney General
                                                  11th Floor
                                                  100 W. Randolph Street
                                                  Chicago, IL 60601

                                                  Sarah A . Hunger, Attorney
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 44 of 55
                                                  Direct: 312-814-5202
                                                  [COR NTC Dep State Aty Gen]
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  12th Floor
                                                  100 West Randolph Street
                                                  Chicago, IL 60601

STATE OF MAINE                                    Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Jillian Renee O'Brien
                                                  Direct: 207-626-8582
                                                  [COR NTC Dep State Aty Gen]
                                                  Office of the Attorney General
                                                  6 State House Station
                                                  Augusta, ME 04333

STATE OF MARYLAND                                 Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Jeffrey Paul Dunlap
                                                  Direct: 913-449-5049
                                                  [COR LD NTC Dep State Aty Gen]
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  Floor 20
                                                  200 St. Paul Place
                                                  Baltimore, MD 21202

COMMONWEALTH OF MASSACHUSETTS                     Kristin Beneski, Attorney
       Plaintiff - Appellee,                      Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

STATE OF MICHIGAN                                 Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Joseph Froehlich, Esquire
                                                  Direct: 517-373-6434
                                                  [COR LD NTC Dep State Aty Gen]
                                                  MICHAGAN DEPARTMENT OF ATTORNEY GENERAL
                                                  525 W. Ottawa Street
                                                  P.O. Box 30736
                                                  Lansing, MI 48909

STATE OF MINNESOTA                                Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Jacob Campion
                                                  Direct: 651-757-1459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  445 Minnesota Street
                                                  St. Paul, MN 55101

STATE OF NEW JERSEY                               Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Glenn Moramarco, Esquire, Assistant Attorney General
                                                  Direct: 609-376-3235
                                                  [COR LD NTC Dep State Aty Gen]
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 45 of 55
                                                  Office of the New Jersey Attorney General
                                                  Hughes Justice Complex
                                                  25 Market Street
                                                  First Floor
                                                  Trenton, NJ 08625

STATE OF NEW YORK                                 Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Steven C. Wu, Deputy Solicitor General
                                                  Direct: 212-416-6312
                                                  [COR LD NTC Dep State Aty Gen]
                                                  New York State Office of the Attorney General
                                                  23rd Floor
                                                  28 Liberty Street
                                                  New York, NY 10005

STATE OF NORTH CAROLINA                           Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Sripriya Narasimhan
                                                  Direct: 919-716-6421
                                                  [COR LD NTC Dep State Aty Gen]
                                                  North Carolina Department of Justice
                                                  114 W. Edenton Street
                                                  Raleigh, NC 27603

STATE OF OREGON                                   Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

COMMONWEALTH OF PENNSYLVANIA                      Kristin Beneski, Attorney
       Plaintiff - Appellee,                      Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

STATE OF RHODE ISLAND                             Kristin Beneski, Attorney
          Plaintiff - Appellee,                   Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

                                                  Justin James Sullivan, Esquire, Special Assistant Attorney General
                                                  Direct: 401-274-4400
                                                  [COR LD NTC Dep State Aty Gen]
                                                  OFFICE OF ATTORNEY GENERAL
                                                  State of Rhode Island
                                                  150 South Main Street
                                                  Providence, RI 02903

STATE OF VERMONT                                  Benjamin Daniel Battles, Solicitor General
          Plaintiff - Appellee,                   Direct: 802-828-5500
                                                  [COR LD NTC Dep State Aty Gen]
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  109 State Street
                                                  Montpelier, VT 05609-1001

                                                  Kristin Beneski, Attorney
                                                  Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)

COMMONWEALTH OF VIRGINIA                          Kristin Beneski, Attorney
       Plaintiff - Appellee,                      Direct: 206-464-7459
                                                  [COR LD NTC Dep State Aty Gen]
                                                  (see above)
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 46 of 55

                                                                    Samuel Thurston Towell, Deputy Attorney General
                                                                    Direct: 804-786-6731
                                                                    [COR LD NTC Dep State Aty Gen]
                                                                    OFFICE OF THE ATTORNEY GENERAL
                                                                    202 North Ninth Street
                                                                    Richmond, VA 23219

STATE OF NEW MEXICO                                                 Kristin Beneski, Attorney
          Plaintiff - Appellee,                                     Direct: 206-464-7459
                                                                    [COR LD NTC Dep State Aty Gen]
                                                                    (see above)

STATE OF WISCONSIN                                                  Kristin Beneski, Attorney
          Plaintiff - Appellee,                                     Direct: 206-464-7459
                                                                    [COR LD NTC Dep State Aty Gen]
                                                                    (see above)
 v.

UNITED STATES DEPARTMENT OF STATE                                   Daniel Aguilar, Attorney
          Defendant - Appellant,                                    [COR NTC Government]
                                                                    DOJ - U.S. Department of Justice
                                                                    950 Pennsylvania Avenue, NW
                                                                    Washington, DC 20530

                                                                    Sharon Swingle
                                                                    [COR NTC Government]
                                                                    DOJ - U.S. Department of Justice
                                                                    950 Pennsylvania Avenue, NW
                                                                    Washington, DC 20530

MICHAEL POMPEO, in his official capacity as Secretary of State
Terminated: 04/27/2021
            Defendant - Appellant,

ANTONY J. BLINKEN, in his official capacity as Secretary of State   Daniel Aguilar, Attorney
           Defendant - Appellant,                                   [COR NTC Government]
                                                                    (see above)

                                                                    Sharon Swingle
                                                                    [COR NTC Government]
                                                                    (see above)

DIRECTORATE OF DEFENSE TRADE CONTROLS                               Daniel Aguilar, Attorney
         Defendant - Appellant,                                     [COR NTC Government]
                                                                    (see above)

                                                                    Sharon Swingle
                                                                    [COR NTC Government]
                                                                    (see above)

MIKE MILLER, in his official capacity as Deputy Assistant           Daniel Aguilar, Attorney
Secretary of Defense Trade                                          [COR NTC Government]
             Defendant - Appellant,                                 (see above)

                                                                    Sharon Swingle
                                                                    [COR NTC Government]
                                                                    (see above)

SARAH HEIDEMA, in her official capacity as Director of Policy,      Daniel Aguilar, Attorney
Office of Defense Trade Controls Policy                             [COR NTC Government]
              Defendant - Appellant,                                (see above)

                                                                    Sharon Swingle
                                                                    [COR NTC Government]
                                                                    (see above)

UNITED STATES DEPARTMENT OF COMMERCE                                Daniel Aguilar, Attorney
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 47 of 55
            Defendant - Appellant,                                [COR NTC Government]
                                                                  (see above)

                                                                  Sharon Swingle
                                                                  [COR NTC Government]
                                                                  (see above)

GINA RAIMONDO, in her official capacity as Secretary of           Daniel Aguilar, Attorney
Commerce                                                          [COR NTC Government]
          Defendant - Appellant,                                  (see above)

                                                                  Sharon Swingle
                                                                  [COR NTC Government]
                                                                  (see above)

WILBUR ROSS, in his official capacity as Secretary of Commerce
Terminated: 04/27/2021
            Defendant - Appellant,

BUREAU OF INDUSTRY AND SECURITY                                   Daniel Aguilar, Attorney
         Defendant - Appellant,                                   [COR NTC Government]
                                                                  (see above)

                                                                  Sharon Swingle
                                                                  [COR NTC Government]
                                                                  (see above)

MATTHEW S. BORMAN, in his official capacity as Acting Assistant Daniel Aguilar, Attorney
Secretary of Commerce for Export Administration                 [COR NTC Government]
             Defendant - Appellant,                             (see above)

                                                                  Sharon Swingle
                                                                  [COR NTC Government]
                                                                  (see above)

RICH ASHOOH, in his official capacity as Assistant Secretary of
Commerce for Export Administration
Terminated: 04/27/2021
            Defendant - Appellant,

CORDELL HULL                                                      Daniel Aguilar, Attorney
         Defendant - Appellant,                                   [COR NTC Government]
                                                                  (see above)

                                                                  Sharon Swingle
                                                                  [COR NTC Government]
                                                                  (see above)

NATIONAL SHOOTING SPORTS FOUNDATION, INC.                         Rachel Bayefsky
          Intervenor-Defendant - Appellee,                        Direct: 202-887-4477
                                                                  [COR NTC Retained]
                                                                  Akin Gump Strauss Hauer & Feld LLP
                                                                  2001 K Street, N.W.
                                                                  Washington, DC 20006

                                                                  Pratik A. Shah, Attorney
                                                                  Direct: 202-887-4000
                                                                  [COR NTC Retained]
                                                                  Akin Gump Strauss Hauer & Feld LLP
                                                                  2001 K Street, N.W.
                                                                  Washington, DC 20006

                                                                  James Edward Tysse, Esquire, Attorney
                                                                  Direct: 202-887-4000
                                                                  [COR NTC Retained]
                                                                  Akin Gump Strauss Hauer & Feld LLP
                                                                  2001 K Street, N.W.
                                                                  Washington, DC 20006

FREDRIC'S ARMS & SMITHS, LLC                                      Rachel Bayefsky
                       Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 48 of 55
                 Intervenor-Defendant - Appellee,       Direct: 202-887-4477
                                                        [COR NTC Retained]
                                                        (see above)

                                                        Pratik A. Shah, Attorney
                                                        Direct: 202-887-4000
                                                        [COR NTC Retained]
                                                        (see above)

                                                        James Edward Tysse, Esquire, Attorney
                                                        Direct: 202-887-4000
                                                        [COR NTC Retained]
                                                        (see above)
------------------------------

BRADY                                                   Neal Kumar Katyal
                 Amicus Curiae - Pending,               [COR LD NTC Retained]
                                                        Hogan Lovells US LLP
                                                        Firm: 202-637-5600
                                                        555 Thirteenth Street, NW
                                                        Washington, DC 20004
                Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 49 of 55
STATE OF WASHINGTON; STATE OF CALIFORNIA; STATE OF COLORADO; STATE OF CONNECTICUT; STATE OF DELAWARE;
DISTRICT OF COLUMBIA; STATE OF HAWAII; STATE OF ILLINOIS; STATE OF MAINE; STATE OF MARYLAND; COMMONWEALTH
OF MASSACHUSETTS; STATE OF MICHIGAN; STATE OF MINNESOTA; STATE OF NEW JERSEY; STATE OF NEW YORK; STATE
OF NORTH CAROLINA; STATE OF OREGON; COMMONWEALTH OF PENNSYLVANIA; STATE OF RHODE ISLAND; STATE OF
VERMONT; COMMONWEALTH OF VIRGINIA; STATE OF NEW MEXICO; STATE OF WISCONSIN,

            Plaintiffs - Appellees,

 v.

UNITED STATES DEPARTMENT OF STATE; ANTONY J. BLINKEN, in his official capacity as Secretary of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS; MIKE MILLER, in his official capacity as Deputy Assistant Secretary of Defense Trade; SARAH
HEIDEMA, in her official capacity as Director of Policy, Office of Defense Trade Controls Policy; UNITED STATES DEPARTMENT OF
COMMERCE; GINA RAIMONDO, in her official capacity as Secretary of Commerce; BUREAU OF INDUSTRY AND SECURITY;
MATTHEW S. BORMAN, in his official capacity as Acting Assistant Secretary of Commerce for Export Administration; CORDELL HULL,

            Defendants - Appellants,

NATIONAL SHOOTING SPORTS FOUNDATION, INC.; FREDRIC'S ARMS & SMITHS, LLC,

            Intervenor-Defendants - Appellees.
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 50 of 55
05/06/2020        1            DOCKETED CAUSE AND ENTERED APPEARANCES OF COUNSEL. SEND MQ: Yes. The schedule is
             28 pg, 1.6 MB     set as follows: to be set. Preliminary Injunction Appeal. C.R. 3-3. [11682452] (RT) [Entered: 05/06/2020
                               12:38 PM]
05/06/2020        2            Filed clerk order (Deputy Clerk: TSP): The appeal filed May 5, 2020 is a preliminary injunction appeal.
             2 pg, 125.77 KB   Accordingly, Ninth Circuit Rule 3-3 shall apply. The mediation questionnaire is due three days after the date
                               of this order. If they have not already done so, within 7 calendar days after the filing date of this order, the
                               parties shall make arrangements to obtain from the court reporter an official transcript of proceedings in the
                               district court that will be included in the record on appeal. The briefing schedule shall proceed as follows:
                               the opening brief and excerpts of record are due not later than June 2, 2020; the answering brief is due
                               June 30, 2020 or 28 days after service of the opening brief, whichever is earlier; and the optional reply brief
                               is due within 21 days after service of the answering brief. See 9th Cir. R. 3-3(b). No streamlined extensions
                               of time will be approved. See 9th Cir. R. 31-2.2(a)(3). Any request for an extension of time to file a brief
                               must be made by written motion under Ninth Circuit Rule 31-2.2(b). Failure to file timely the opening brief
                               shall result in the automatic dismissal of this appeal by the Clerk for failure to prosecute. See 9th Cir. R.
                               42-1. [11682832] (AF) [Entered: 05/06/2020 03:31 PM]
05/06/2020        3            Filed (ECF) notice of appearance of Daniel J. Aguilar (U.S. Department of Justice, Civil Division, Appellate
                               Staff) for Appellants Rich Ashooh, Bureau of Industry and Security, Directorate of Defense Trade Controls,
                               DOS, Sarah Heidema, Cordell Hull, Mike Miller, Michael Pompeo, Wilbur Ross and USDOC. Date of
                               service: 05/06/2020. (Party was previously proceeding with counsel.) [11682995] [20-35391] (Aguilar,
                               Daniel) [Entered: 05/06/2020 05:32 PM]
05/07/2020        4            Filed (ECF) notice of appearance of Sharon Swingle (U.S. Department of Justice, Civil Division, Appellate
                               Staff, 950 Pennsylvania Ave., N.W., Room 7250, Washington, D.C. 20530-0001) for Appellants Rich
                               Ashooh, Bureau of Industry and Security, Directorate of Defense Trade Controls, DOS, Sarah Heidema,
                               Cordell Hull, Mike Miller, Michael Pompeo, Wilbur Ross and USDOC. Date of service: 05/07/2020. (Party
                               was previously proceeding with counsel.) [11683068] [20-35391] (Swingle, Sharon) [Entered: 05/07/2020
                               06:03 AM]
05/07/2020        5            Added Attorney(s) Daniel Aguilar, Sharon Swingle for party(s) Appellant Directorate of Defense Trade
                               Controls Appellant Michael Pompeo Appellant Wilbur Ross Appellant Mike Miller Appellant Rich Ashooh
                               Appellant Sarah Heidema Appellant Cordell Hull Appellant USDOC Appellant DOS Appellant Bureau of
                               Industry and Security, in case 20-35391. [11683095] (NAC) [Entered: 05/07/2020 07:14 AM]
05/07/2020        6            Filed (ECF) Appellants Rich Ashooh, Bureau of Industry and Security, Directorate of Defense Trade
             2 pg, 10.3 KB     Controls, DOS, Sarah Heidema, Cordell Hull, Mike Miller, Michael Pompeo, Wilbur Ross and USDOC
                               Mediation Questionnaire. Date of service: 05/07/2020. [11683981] [20-35391] (Aguilar, Daniel) [Entered:
                               05/07/2020 02:22 PM]
05/07/2020        7            The Mediation Questionnaire for this case was filed on 05/07/2020.
                               To submit pertinent confidential information directly to the Circuit Mediators, please use the following link.
                               Confidential submissions may include any information relevant to mediation of the case and settlement
                               potential, including, but not limited to, settlement history, ongoing or potential settlement discussions, non-
                               litigated party related issues, other pending actions, and timing considerations that may impact mediation
                               efforts.[11684359]. [20-35391] (AD) [Entered: 05/07/2020 06:44 PM]
05/11/2020        8            Filed (ECF) Appellee State of Washington Mediation Questionnaire. Date of service: 05/11/2020.
             2 pg, 158.41 KB   [11685894] [20-35391] (Beneski, Kristin) [Entered: 05/11/2020 08:23 AM]
05/11/2020        9            MEDIATION ORDER FILED: This case is NOT SELECTED for inclusion in the Mediation Program.
             1 pg, 91.53 KB    Counsel are requested to contact the Circuit Mediator should circumstances develop that warrant further
                               settlement discussions. The briefing schedule previously established by the court remains in effect.
                               [11686239] (LW) [Entered: 05/11/2020 10:47 AM]
05/11/2020        10           The Mediation Questionnaire for this case was filed on 05/11/2020.
                               To submit pertinent confidential information directly to the Circuit Mediators, please use the following link.
                               Confidential submissions may include any information relevant to mediation of the case and settlement
                               potential, including, but not limited to, settlement history, ongoing or potential settlement discussions, non-
                               litigated party related issues, other pending actions, and timing considerations that may impact mediation
                               efforts.[11686488]. [20-35391] (AD) [Entered: 05/11/2020 12:44 PM]
05/12/2020        11           Filed (ECF) Appellants Rich Ashooh, Bureau of Industry and Security, Directorate of Defense Trade
             5 pg, 105.93 KB   Controls, DOS, Sarah Heidema, Cordell Hull, Mike Miller, Michael Pompeo, Wilbur Ross and USDOC
                               Unopposed Motion to extend time to file Opening brief until 07/02/2020. Date of service: 05/12/2020.
                               [11688938] [20-35391] (Aguilar, Daniel) [Entered: 05/12/2020 07:26 PM]
05/13/2020        12           Filed clerk order (Deputy Clerk: LKK): (ECF Filing) filed by Appellants DOS, USDOC, Mike Miller, Michael
             2 pg, 93.58 KB    Pompeo, Wilbur Ross, Directorate of Defense Trade Controls, Sarah Heidema, Bureau of Industry and
                               Security, Rich Ashooh and Cordell Hull; Granting Motion [11] (ECF Filing) motion to extend time to file brief
                               filed by Appellants DOS, USDOC, Mike Miller, Michael Pompeo, Wilbur Ross, Directorate of Defense
                               Trade Controls, Sarah Heidema, Bureau of Industry and Security, Rich Ashooh and Cordell Hull.
                               Appellants Rich Ashooh, Bureau of Industry and Security, Directorate of Defense Trade Controls, Sarah
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 51 of 55
                                Heidema, Cordell Hull, Mike Miller, Michael Pompeo, Wilbur Ross, United States Department of Commerce
                                and United States Department of State opening brief due 07/02/2020. Appellees Commonwealth of
                                Massachusetts, Commonwealth of Pennsylvania, Commonwealth of Virginia, District of Columbia, State of
                                California, State of Colorado, State of Connecticut, State of Delaware, State of Hawaii, State of Illinois,
                                State of Maine, State of Maryland, State of Michigan, State of Minnesota, State of New Jersey, State of
                                New Mexico, State of New York, State of North Carolina, State of Oregon, State of Rhode Island, State of
                                Vermont, State of Washington and State of Wisconsin answering brief due 08/03/2020. The optional reply
                                brief is due 21 days after service of the answering brief. [11689256] (LKK) [Entered: 05/13/2020 09:27 AM]
05/13/2020        13            COURT CORRECTION: Changed National Shooting Sports Foundation, Inc. and Fredric's Arms & Smiths,
                                LLC to Appellees. Added attorneys James Tysse, Pratik Shah, and Rachel Bayefsky as counsel to
                                mentioned parties. [11689652] (SLM) [Entered: 05/13/2020 12:22 PM]
05/13/2020        14            Filed (ECF) notice of appearance of Pratik A. Shah (Akin Gump Strauss Hauer & Feld LLP, 2001 K Street,
                                N.W., Washington, D.C. 20006) for Appellees Fredric's Arms & Smiths, LLC and National Shooting Sports
                                Foundation, Inc.. Date of service: 05/13/2020. (Party was previously proceeding with counsel.) [11689685]
                                [20-35391] (Shah, Pratik) [Entered: 05/13/2020 12:40 PM]
05/13/2020        15            Filed (ECF) notice of appearance of James E. Tysse (Akin Gump Strauss Hauer & Feld LLP, 2001 K
                                Street, N.W., Washington, D.C. 20006) for Appellees Fredric's Arms & Smiths, LLC and National Shooting
                                Sports Foundation, Inc.. Date of service: 05/13/2020. (Party was previously proceeding with counsel.)
                                [11689695] [20-35391] (Tysse, James) [Entered: 05/13/2020 12:45 PM]
05/13/2020        16            Filed (ECF) notice of appearance of Rachel Bayefsky (Akin Gump Strauss Hauer & Feld LLP, 2001 K
                                Street, N.W., Washington, D.C. 20006) for Appellees Fredric's Arms & Smiths, LLC and National Shooting
                                Sports Foundation, Inc.. Date of service: 05/13/2020. (Party was previously proceeding with counsel.)
                                [11689699] [20-35391] (Bayefsky, Rachel) [Entered: 05/13/2020 12:48 PM]
05/13/2020        17            Added Attorney(s) James Edward Tysse, Pratik A. Shah, Rachel Bayefsky for party(s) Appellee National
                                Shooting Sports Foundation, Inc. Appellee Fredric's Arms & Smiths, LLC, in case 20-35391. [11689749]
                                (NAC) [Entered: 05/13/2020 01:14 PM]
06/01/2020        18            Filed (ECF) notice of appearance of Sarah Ann Hunger (Office of the Illinois Attorney General, 100 West
                                Randolph Street, Chicago, Illinois 60601) for Appellee State of Illinois. Date of service: 06/01/2020. (Party
                                was previously proceeding with counsel.) [11706959] [20-35391] (Hunger, Sarah) [Entered: 06/01/2020
                                01:52 PM]
06/01/2020        19            Added Attorney(s) Sarah A. Hunger for party(s) Appellee State of Illinois, in case 20-35391. [11707138]
                                (NAC) [Entered: 06/01/2020 02:47 PM]
07/02/2020        20            Submitted (ECF) Opening Brief for review. Submitted by Appellants Rich Ashooh, Bureau of Industry and
             100 pg, 876.3 KB   Security, Directorate of Defense Trade Controls, DOS, Sarah Heidema, Cordell Hull, Mike Miller, Michael
                                Pompeo, Wilbur Ross and USDOC. Date of service: 07/02/2020. [11740622] [20-35391] (Aguilar, Daniel)
                                [Entered: 07/02/2020 09:17 AM]
07/02/2020        21            Submitted (ECF) excerpts of record. Submitted by Appellants Rich Ashooh, Bureau of Industry and
             457 pg, 10.08 MB   Security, Directorate of Defense Trade Controls, DOS, Sarah Heidema, Cordell Hull, Mike Miller, Michael
                                Pompeo, Wilbur Ross and USDOC. Date of service: 07/02/2020. [11740626] [20-35391]--[COURT
                                UPDATE: Attached separated PDF of excerpts vols. 1-3. 07/08/2020 by KWG] (Aguilar, Daniel) [Entered:
                                07/02/2020 09:20 AM]
07/07/2020        22            Filed (ECF) Appellee State of Washington Unopposed Motion to extend time to file Answering brief until
             4 pg, 269.98 KB    09/02/2020. Date of service: 07/07/2020. [11744254] [20-35391] (Beneski, Kristin) [Entered: 07/07/2020
                                11:31 AM]
07/07/2020        23            Filed clerk order (Deputy Clerk: LKK): (ECF Filing) filed by Appellee State of Washington; Granting Motion
             2 pg, 93.46 KB     [22] (ECF Filing) motion to extend time to file brief filed by Appellee State of Washington. Appellees
                                Commonwealth of Massachusetts, Fredric's Arms & Smiths, LLC, National Shooting Sports Foundation,
                                Inc., Commonwealth of Pennsylvania, Commonwealth of Virginia, District of Columbia, State of California,
                                State of Colorado, State of Connecticut, State of Delaware, State of Hawaii, State of Illinois, State of
                                Maine, State of Maryland, State of Michigan, State of Minnesota, State of New Jersey, State of New
                                Mexico, State of New York, State of North Carolina, State of Oregon, State of Rhode Island, State of
                                Vermont, State of Washington and State of Wisconsin answering brief due 09/02/2020. The optional reply
                                brief is due 21 days after service of the answering brief. [11744600] (LKK) [Entered: 07/07/2020 01:44 PM]
07/08/2020        24            Filed clerk order: The opening brief [20] submitted by appellants is filed. Within 7 days of the filing of this
             2 pg, 96.58 KB     order, filer is ordered to file 6 copies of the brief in paper format, accompanied by certification (attached to
                                the end of each copy of the brief) that the brief is identical to the version submitted electronically. Cover
                                color: blue. The excerpts of record [21] submitted by appellants are filed. Within 7 days of this order, filer is
                                ordered to file 3 copies of the excerpts in paper format securely bound on the left side, with white covers.
                                The paper copies shall be submitted to the principal office of the Clerk. [11745446] (KWG) [Entered:
                                07/08/2020 08:38 AM]
07/13/2020        25            Received 3 paper copies of excerpts of record [21] in 3 volume(s) filed by Appellants. [11751017] (KWG)
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 52 of 55
                                [Entered: 07/13/2020 03:01 PM]
07/13/2020        26            Received 6 paper copies of Opening Brief [20] filed by Appellants. [11751991] (KWG) [Entered: 07/14/2020
                                09:49 AM]
08/31/2020        27            Filed (ECF) Appellees Fredric's Arms & Smiths, LLC and National Shooting Sports Foundation, Inc.
             3 pg, 211.48 KB    Correspondence: Letter re: Scope of Remedy. Date of service: 08/31/2020 [11807864] [20-35391] (Shah,
                                Pratik) [Entered: 08/31/2020 01:08 PM]
09/02/2020        28            Submitted (ECF) Answering Brief for review. Submitted by Appellees Commonwealth of Massachusetts,
             86 pg, 548.11 KB   Commonwealth of Pennsylvania, Commonwealth of Virginia, District of Columbia, State of California, State
                                of Colorado, State of Connecticut, State of Delaware, State of Hawaii, State of Illinois, State of Maine,
                                State of Maryland, State of Michigan, State of Minnesota, State of New Jersey, State of New Mexico, State
                                of New York, State of North Carolina, State of Oregon, State of Rhode Island, State of Vermont, State of
                                Washington and State of Wisconsin. Date of service: 09/02/2020. [11811633] [20-35391] (Beneski, Kristin)
                                [Entered: 09/02/2020 05:25 PM]
09/02/2020        29            Submitted (ECF) supplemental excerpts of record. Submitted by Appellees Commonwealth of
             450 pg, 41.75 MB   Massachusetts, Commonwealth of Pennsylvania, Commonwealth of Virginia, District of Columbia, State of
                                California, State of Colorado, State of Connecticut, State of Delaware, State of Hawaii, State of Illinois,
                                State of Maine, State of Maryland, State of Michigan, State of Minnesota, State of New Jersey, State of
                                New Mexico, State of New York, State of North Carolina, State of Oregon, State of Rhode Island, State of
                                Vermont, State of Washington and State of Wisconsin. Date of service: 09/02/2020. [11811668] [20-
                                35391]--[COURT UPDATE: Updated entry to reflect all filers of the excerpts. 09/03/2020 by SML] (Beneski,
                                Kristin) [Entered: 09/02/2020 05:46 PM]
09/03/2020        30            Filed clerk order: The answering brief [28] submitted by Commonwealth of Massachusetts; et al., is filed.
             2 pg, 96.14 KB     Within 7 days of the filing of this order, filer is ordered to file 6 copies of the brief in paper format,
                                accompanied by certification (attached to the end of each copy of the brief) that the brief is identical to the
                                version submitted electronically. Cover color: red. The supplemental excerpts of record [29] submitted by
                                Commonwealth of Massachusetts; et al., are filed. Within 7 days of this order, filer is ordered to file 3
                                copies of the excerpts in paper format securely bound on the left side, with white covers. The paper copies
                                shall be submitted to the principal office of the Clerk. [11812870] (SML) [Entered: 09/03/2020 04:07 PM]
09/08/2020        31            Received 3 paper copies of supplemental excerpts of record [29] in 2 volume(s) filed by Appellees
                                Commonwealth of Massachusetts, et al.. [11815851] (KWG) [Entered: 09/08/2020 12:52 PM]
09/08/2020        32            Received 6 paper copies of Answering Brief [28] filed by Commonwealth of Massachusetts, et al.
                                [11816184] (DB) [Entered: 09/08/2020 02:52 PM]
09/09/2020        33            COURT DELETED INCORRECT ENTRY. Notice about deletion sent to case participants registered for
                                electronic filing. Correct Entry: [34]. Original Text: Submitted (ECF) Amicus brief for review (by government
                                or with consent per FRAP 29(a)). Submitted by Brady. Date of service: 09/09/2020. [11818171] [20-35391]
                                (Katyal, Neal) [Entered: 09/09/2020 04:22 PM]
09/09/2020        34            Submitted (ECF) Amicus brief for review and filed Motion to become amicus curiae. Submitted by Brady.
             37 pg, 433.67 KB   Date of service: 09/11/2020. [11820466] [20-35391]--[COURT UPDATE: Backdated entry to reflect original
                                submission of the brief. 09/11/2020 by SML] (Katyal, Neal) [Entered: 09/11/2020 11:22 AM]
09/11/2020        35            Entered appearance of Amicus Curiae - Pending Brady. [11821390] (SML) [Entered: 09/11/2020 05:12 PM]

09/21/2020        36            Filed clerk order (Deputy Clerk: SSR): Appellees’ correspondence (Docket Entry No. [27] ) is referred to
             2 pg, 103.96 KB    the panel that will consider the merits of this case for whatever consideration the panel deems appropriate.
                                The motion (Docket Entry No. [34] ) of Brady for leave to file an amicus brief and any responses are
                                referred for resolution to the panel that will consider the merits of the case. Within 7 days after the date of
                                this order, amicus curiae is ordered to file 6 copies of the brief in paper format, with a green cover,
                                accompanied by certification (attached to the end of each copy of the brief) that the brief is identical to the
                                version submitted electronically. The Form 18 certificate is available on the court’s website at
                                http://www.ca9.uscourts.gov/forms/. The paper copies shall be submitted to the principal office of the Clerk.
                                The address for regular U.S. mail is P.O. Box 193939, San Francisco, CA 94119-3939. The address for
                                overnight mail is 95 Seventh Street, San Francisco, CA 94103-1526. [11830295] (RT) [Entered:
                                09/21/2020 09:40 AM]
09/23/2020        37            This case is being considered for an upcoming oral argument calendar in San Francisco

                                Please review the San Francisco sitting dates for January 2021 and the 2 subsequent sitting months in that
                                location at http://www.ca9.uscourts.gov/court_sessions. If you have an unavoidable conflict on any of the
                                dates, please file Form 32 within 3 business days of this notice using the CM/ECF filing type Response
                                to Case Being Considered for Oral Argument. Please follow the form's instructions carefully.

                                When setting your argument date, the court will try to work around unavoidable conflicts; the court is not
                                able to accommodate mere scheduling preferences. You will receive notice that your case has been
                                assigned to a calendar approximately 10 weeks before the scheduled oral argument date.
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 53 of 55
                                If the parties wish to discuss settlement before an argument date is set, they should jointly request referral
                                to the mediation unit by filing a letter within 3 business days of this notice, using CM/ECF (Type of
                                Document: Correspondence to Court; Subject: request for mediation).[11833701]. [20-35391] (AW)
                                [Entered: 09/23/2020 08:33 AM]
09/23/2020        38            Submitted (ECF) Reply Brief for review. Submitted by Appellants DOS, Rich Ashooh, Bureau of Industry
             34 pg, 302.42 KB   and Security, Directorate of Defense Trade Controls, Sarah Heidema, Cordell Hull, Mike Miller, Michael
                                Pompeo, Wilbur Ross and USDOC. Date of service: 09/23/2020. [11834248] [20-35391] (Aguilar, Daniel)
                                [Entered: 09/23/2020 11:49 AM]
09/23/2020        39            Received 6 paper copies of Amicus Brief [34] filed by Brady. [11834316] (DB) [Entered: 09/23/2020 12:22
                                PM]
09/24/2020        40            Filed clerk order: The reply brief [38] submitted by appellants is filed. Within 7 days of the filing of this
             2 pg, 95.84 KB     order, filer is ordered to file 6 copies of the brief in paper format, accompanied by certification (attached to
                                the end of each copy of the brief) that the brief is identical to the version submitted electronically. Cover
                                color: gray. The paper copies shall be submitted to the principal office of the Clerk. [11835821] (SML)
                                [Entered: 09/24/2020 01:52 PM]
09/28/2020        41            Received 6 paper copies of Reply Brief [38] filed by appellants. [11839042] (MAE) [Entered: 09/28/2020
                                12:07 PM]
10/26/2020        42            Filed text clerk order (Deputy Clerk: OC): The motion to become amicus curiae [34], is granted. [11871871]
                                (OC) [Entered: 10/26/2020 02:41 PM]
10/26/2020        43            Filed clerk order: The amicus brief [34] submitted by Brady is filed. No additional paper copies are
             1 pg, 91.54 KB     required. [11872216] (SML) [Entered: 10/26/2020 04:39 PM]
11/01/2020        44            Notice of Oral Argument on Monday, January 11, 2021 - 09:00 A.M. - Courtroom 1 - Scheduled Location:
                                San Francisco CA.
                                The hearing time is the local time zone at the scheduled hearing location, even if the argument is fully
                                remote.


                                View the Oral Argument Calendar for your case here.

                                NOTE: Although your case is currently scheduled for oral argument, the panel may decide to submit the
                                case on the briefs instead. See Fed. R. App. P. 34. Absent further order of the court, if the court does
                                determine that oral argument is required in this case, any argument may be held remotely with all of the
                                judges and attorneys appearing by video or telephone. Travel to a courthouse will not be required. If the
                                panel determines that it will hold oral argument, the Clerk's Office will be in contact with you directly at least
                                two weeks before the set argument date to make any necessary arrangements for remote appearance.

                                Be sure to review the GUIDELINES for important information about your hearing, including when to be
                                available (30 minutes before the hearing time) and when and how to submit additional citations (filing
                                electronically as far in advance of the hearing as possible).

                                If you are the specific attorney or self-represented party who will be arguing, use the
                                ACKNOWLEDGMENT OF HEARING NOTICE filing type in CM/ECF no later than 21 days before Monday,
                                January 11, 2021. No form or other attachment is required. If you will not be arguing, do not file an
                                acknowledgment of hearing notice.[11878010]. [20-35391] (AW) [Entered: 11/01/2020 06:11 AM]
11/02/2020        45            Filed (ECF) notice of appearance of Loren Linn AliKhan (Office of the Attorney General for the District of
                                Columbia, 400 6th Street, NW, Suite 8100, Washington, D.C. 20001) for Appellee District of Columbia.
                                Date of service: 11/02/2020. (Party was previously proceeding with counsel.) [11879017] [20-35391]
                                (AliKhan, Loren) [Entered: 11/02/2020 01:34 PM]
11/02/2020        46            Added Attorney(s) Loren L. AliKhan for party(s) Appellee District of Columbia, in case 20-35391.
                                [11879068] (NAC) [Entered: 11/02/2020 01:43 PM]
11/02/2020        47            Filed (ECF) Acknowledgment of hearing notice by Attorney Daniel Aguilar for Appellants Rich Ashooh,
                                Bureau of Industry and Security, Directorate of Defense Trade Controls, Sarah Heidema, Cordell Hull, Mike
                                Miller, Michael Pompeo, Wilbur Ross, USDOC and DOS. Hearing in San Francisco on 01/11/2021 at 09:00
                                A.M. (Courtroom: Courtroom 1). Filer sharing argument time: No. (Argument minutes: 20.) Special
                                accommodations: NO. Filer admission status: I certify that I am admitted to practice before this Court. Date
                                of service: 11/02/2020. [11879729] [20-35391] (Aguilar, Daniel) [Entered: 11/02/2020 05:58 PM]
12/15/2020        48            Filed (ECF) notice of appearance of Brendan C. Selby (Attorney General of Washington, 800 Fifth Avenue,
                                Suite 2000, Seattle, WA 98104-3188) for Appellee State of Washington. Date of service: 12/15/2020.
                                (Party was previously proceeding with counsel.) [11928268] [20-35391] (Selby, Brendan) [Entered:
                                12/15/2020 12:37 PM]
12/15/2020        49            Added Attorney(s) Brendan Selby for party(s) Appellee State of Washington, in case 20-35391. [11928346]
                                (NAC) [Entered: 12/15/2020 01:18 PM]
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 54 of 55
12/15/2020        50            Filed (ECF) Acknowledgment of hearing notice by Attorney Brendan Selby for Appellee State of
                                Washington. Hearing in San Francisco on 01/11/2021 at 09:00 A.M. (Courtroom: 1, 3rd Floor Rm 338).
                                Filer sharing argument time: No. (Argument minutes: 20.) Special accommodations: NO. Filer admission
                                status: I certify that I am admitted to practice before this Court. Date of service: 12/15/2020. [11928733]
                                [20-35391] (Selby, Brendan) [Entered: 12/15/2020 03:25 PM]
12/17/2020        51            Filed (ECF) notice of appearance of Jillian Renee O'Brien (Office of the Attorney General of Maine, 6 State
                                House Station, Augusta, ME 04333-0006) for Appellee State of Maine. Substitution for Attorney Ms. Susan
                                P. Herman for Appellee State of Maine. Date of service: 12/17/2020. (Party was previously proceeding with
                                counsel.) [11930841] [20-35391] (O'Brien, Jillian) [Entered: 12/17/2020 08:51 AM]
12/17/2020        52            Attorney Susan P. Herman in 20-35391 substituted by Attorney Jillian Renee O'Brien in 20-35391
                                [11930857] (NAC) [Entered: 12/17/2020 09:03 AM]
01/11/2021        53            ARGUED AND SUBMITTED TO JAY S. BYBEE, RYAN D. NELSON and ROBERT H. WHALEY.
                                [11958768] (WWP) [Entered: 01/11/2021 11:34 AM]
01/11/2021        58            Filed Audio recording of oral argument.
             1 pg, 20.82 MB     Note: Video recordings of public argument calendars are available on the Court's website, at
                                http://www.ca9.uscourts.gov/media/
                                [11986966] (BJK) [Entered: 01/30/2021 12:54 PM]
01/16/2021        54            Filed (ECF) Notice of withdrawal of counsel. Filed by Attorney Matthew Colangelo for Appellee State of
                                New York. Party proceeding without counsel: No. Date of service: 01/16/2021. [11966752] [20-35391]
                                (Colangelo, Matthew) [Entered: 01/16/2021 05:59 PM]
01/18/2021        55            Filed (ECF) Notice of withdrawal of counsel. Filed by Attorney Matthew J. Glover for Appellants Rich
                                Ashooh, Bureau of Industry and Security, Directorate of Defense Trade Controls, Sarah Heidema, Cordell
                                Hull, Mike Miller, Michael Pompeo, Wilbur Ross, USDOC and DOS. Party proceeding without counsel: No.
                                Date of service: 01/18/2021. [11966860] [20-35391] (Glover, Matthew) [Entered: 01/18/2021 05:34 PM]
01/18/2021        56            Terminated Matthew J. Glover for DOS, USDOC, Wilbur Ross, Michael Pompeo, Mike Miller, Cordell Hull,
                                Sarah Heidema, Directorate of Defense Trade Controls, Bureau of Industry and Security and Rich Ashooh
                                in 20-35391 [11966868] (NAC) [Entered: 01/18/2021 07:26 PM]
01/18/2021        57            Terminated Matthew Colangelo for State of New York in 20-35391 [11966869] (NAC) [Entered: 01/18/2021
                                07:28 PM]
02/01/2021        59            Terminated Eric Soskin for DOS, USDOC, Wilbur Ross, Michael Pompeo, Mike Miller, Cordell Hull, Sarah
                                Heidema, Directorate of Defense Trade Controls, Bureau of Industry and Security and Rich Ashooh in 20-
                                35391 (due to incorrect ECF contact information) [11988041] (RY) [Entered: 02/01/2021 12:17 PM]
04/27/2021        60            Appellants Michael Pompeo, Wilbur Ross and Rich Ashooh in 20-35391 substituted by Appellants Antony
                                J. Blinken, Gina Raimondo and Matthew S. Borman in 20-35391 [12087785] (TYL) [Entered: 04/27/2021
                                08:48 AM]
04/27/2021        61            FILED OPINION (JAY S. BYBEE, RYAN D. NELSON and ROBERT H. WHALEY) VACATED and
             40 pg, 376.14 KB   REMANDED with instructions to dismiss. Judge: RDN Authoring, Judge: RHW Dissenting. FILED AND
                                ENTERED JUDGMENT. [12087805] (AKM) [Entered: 04/27/2021 08:56 AM]
04/27/2021        62            Filed clerk order (Deputy Clerk: AKM): At the direction of the Court, the parties shall bear their own costs.
             1 pg, 90.49 KB     [12087809] (AKM) [Entered: 04/27/2021 08:57 AM]
                 Case 1:18-cv-00637-RP Document 148-74 Filed 04/30/21 Page 55 of 55
 Clear All

    Documents and Docket Summary
    Documents Only

   Include Page Numbers

Selected Pages: 0         Selected Size: 0 KB

 View Selected



                                                PACER Service Center
                                                    Transaction Receipt
                                U.S. Court of Appeals for the 9th Circuit - 04/29/2021 13:13:49
                      PACER Login:       cflores6861                   Client Code:          2281.004
                      Description:       Docket Report (filtered)      Search Criteria:      20-35391
                      Billable Pages:    10                            Cost:                 1.00
